 



Exhibit 10.1
Amended and Restated Partnership Agreement
For
Texas-New Mexico Newspapers Partnership
A Delaware General Partnership
By and Between
Gannett Texas L.P.
And
TNP Publishing, LLC
December 25, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     2     ARTICLE II THE PARTNERSHIP     8  
2.1
  Formation     8  
2.2
  Name     8  
2.3
  Business Purpose     8  
2.4
  Registered Office and Agent     9  
2.5
  Term     9  
2.6
  Principal Place of Business     9  
2.7
  The Partners     9  
2.8
  Fiscal Year     10  
2.9
  Representations and Warranties of the Parties     10     ARTICLE III CAPITAL
STRUCTURE AND CONTRIBUTIONS     10  
3.1
  Capital Contributions     10  
3.2
  No Other Mandatory Capital Contributions     12  
3.3
  No Right of Withdrawal     12  
3.4
  Loans by Third Parties     13     ARTICLE IV CAPITAL ACCOUNTS; ALLOCATION OF
PROFITS AND LOSSES     13  
4.1
  Capital Accounts     13  
4.2
  Book Allocation     13  
4.3
  Tax Allocations     14     ARTICLE V DISTRIBUTIONS     15  
5.1
  Distributions     15     ARTICLE VI ACCOUNTING AND REPORTS     16  
6.1
  Books and Records     16  
6.2
  Reports to Partners     17  
6.3
  Annual Tax Returns     17  
6.4
  Actions in Event of Audit     18  
6.5
  Tax Elections     19     ARTICLE VII ACTIONS BY PARTNERS     19  
7.1
  Meetings     19  
7.2
  Actions by the Partners     19     ARTICLE VIII MANAGEMENT     19  
8.1
  The Management Committee     19  
8.2
  Removal of Members; Vacancies     20  
8.3
  Meetings of the Management Committee; Notice     20  
8.4
  Quorum     21  
8.5
  Voting     21  
8.6
  Certain Matters Requiring a Unanimous Vote of the Management Committee     21
 
8.7
  Action by Consent     23  
8.8
  Executive Officers     24  

i



--------------------------------------------------------------------------------



 



             
8.9
  Provision of Services to Partnership by MediaNews     24  
8.10
  Partnership Change in Control     27  
8.11
  MediaNews Change in Control     27     ARTICLE IX TRANSFER OF PARTNERSHIP
INTERESTS; ADDITIONAL AND SUBSTITUTE PARTNERS     30  
9.1
  Prohibited Transfers     30  
9.2
  Permitted Transfers by Partners     30  
9.3
  Substitute Partner     31  
9.4
  Involuntary Withdrawal by a Partner     31  
9.5
  Right of First Refusal for Sale of Partnership Interests     31  
9.6
  Tag-Along Rights Regarding Sales of Partnership Interests     33  
9.7
  MediaNews Drag-Along Rights     35  
9.8
  Admission of Additional Partners     35  
9.9
  Acknowledgment of Pledge of Interests     36  
9.10
  Rights of First Refusal with Respect to Certain Assets Offered to the Partners
    36     ARTICLE X DISSOLUTION AND LIQUIDATION     37  
10.1
  Dissolution     37  
10.2
  Election to Continue the Business     38  
10.3
  Closing of Affairs     38     ARTICLE XI AMENDMENT TO AGREEMENT     40    
ARTICLE XII INDEMNIFICATION     40  
12.1
  General     40  
12.2
  Indemnification Obligations     40  
12.3
  Exclusive Remedy     43  
12.4
  Third Party Claims     43  
12.5
  Other Indemnification Claims     44     ARTICLE XIII GENERAL PROVISIONS     45
 
13.1
  Mediation     45  
13.2
  Notices     46  
13.3
  Confidentiality     46  
13.4
  Entire Agreement, Etc.     47  
13.5
  Construction Principles     47  
13.6
  Counterparts     47  
13.7
  Severability     47  
13.8
  Expenses     47  
13.9
  Governing Law and Venue     48  
13.10
  Binding Effect     48  
13.11
  Additional Documents and Acts     48  
13.12
  No Third Party Beneficiary     49  
13.13
  Waiver of Jury Trial     49  

Exhibit A — Form of Amended and Restated Partnership Agreement Pursuant to
Section 8.11

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED PARTNERSHIP AGREEMENT
FOR
TEXAS-NEW MEXICO NEWSPAPERS PARTNERSHIP
A DELAWARE GENERAL PARTNERSHIP
     THIS AMENDED AND RESTATED PARTNERSHIP AGREEMENT of Texas-New Mexico
Newspapers Partnership, a Delaware general partnership (the “Partnership”) is
effective as of the 25th day of December, 2005 by and among Gannett Texas L.P.,
a Delaware limited partnership (“Gannett”) and TNP Publishing, LLC (f/k/a New
Mexico-Texas MediaNews LLC), a Delaware limited liability company (“MediaNews”),
and each other individual or business entity who may hereafter be admitted from
time to time as a Partner hereunder. Gannett and MediaNews and any other
individual and/or business entity subsequently admitted shall be known as and
referred to as “Partners” and individually as a “Partner”.
RECITALS
     WHEREAS, the Partnership was formed as a general partnership under the laws
of the State of Delaware on March 17, 2003;
     WHEREAS, the Partnership Agreement entered into by and among Gannett Texas
L.P. and New Mexico-Texas MediaNews LLC dated as of March 17, 2003 was amended
and restated by the parties as of March 21, 2003;
     WHEREAS, this Amended and Restated Partnership Agreement amends and
restates the Amended and Restated Partnership Agreement entered into by and
among Gannett Texas L.P. and New Mexico-Texas MediaNews LLC dated as of
March 21, 2003;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter
expressed, the Partners agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     “Act” means the Delaware Revised Uniform Partnership Act, as amended.
     “Additional Capital Contributions” means any additional Capital
Contributions made pursuant to Section 3.1(b) of this Agreement.
     “Additional Contribution Terms” shall have the meaning ascribed to it in
Section 3.1(b) of this Agreement.
     “Additional Partner” means any additional person admitted to the
Partnership, pursuant to Section 9.8 of this Agreement, but does not include a
Substitute Partner.
     “Affiliate” means any person controlled by, controlling, or under common
control with the entity in question.
     “Amended and Restated Partnership Agreement” means the form of Amended and
Restated Partnership Agreement of the Partnership referenced in Section 8.11 of
this Agreement and attached hereto as Exhibit A.
     “Book Value” means, with respect to any asset of the Partnership, the
adjusted basis of such asset as of the relevant date for federal income tax
purposes, except as follows:
          (i) the initial Book Value of any asset contributed by a Partner to
the Partnership shall be the fair market value of such asset;
          (ii) the Book Values of all Partnership assets (including intangible
assets such as goodwill) shall be adjusted to equal their respective fair market
values as of the following times:
               (A) the acquisition of an additional Interest in the Partnership
by any new or existing Partner in exchange for more than a de minimis Capital
Contribution;
               (B) the distribution by the Partnership to a Partner of more than
a de minimis amount of money or Partnership property as consideration for an
Interest in the Partnership; and
               (C) the liquidation of the Partnership within the meaning of
Regulation section 1.704-1(b)(2) (iv)(f)(5)(ii);

2



--------------------------------------------------------------------------------



 



          (iii) the Book Value of the Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code section 734(b) or Code section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation section 1.704-1(b)(2)(iv)(m); and
          (iv) if the Book Value of an asset has been determined or adjusted
pursuant to subsection (i), (ii) or (iii) above, such Book Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses and other items
allocated pursuant to Section 4.2.
     The foregoing definition of Book Value is intended to comply with the
provisions of Regulation section 1.704–1(b)(2)(iv) and shall be interpreted and
applied consistently therewith.
     “Business Day” means any day (other than a day which is a Saturday, Sunday
or legal holiday for the United States government).
     “Business Plan” is defined in Section 8.1.
     “Capital Account” means, for each Partner, the capital account maintained
by the Partnership for such Partner as described in Section 4.1.
     “Capital Contribution” means the amount of money and the other property
(net of any liabilities that the Partnership is considered to assume, or take
subject to, pursuant to Code Section 752, except to the extent such liabilities
are in fact discharged by the Partners contributing such property) which is
contributed by a Partner to the Partnership pursuant to Article III hereof,
including Additional Capital Contributions.
     “Capital Expenditure” means all expenditures of a capital nature, including
those in relation to the construction of enlargements or additions to any of the
assets or facilities owned by the Partnership or York Limited Partnership or for
any other acquisitions or improvements thereto of a capital nature, including,
without limitation, expenditures for materials, labor, equipment permits,
consulting fees, accounting and legal fees, insurance costs, contractors’ fees,
and land and easement costs.
     “Chairman” is defined in Section 8.1(a).
     “Chief Executive Officer” is defined in Section 8.8(a).

3



--------------------------------------------------------------------------------



 



     “Chief Financial Officer” is defined in Section 8.8(b).
     “Closing Date” means December 25, 2005.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Contribution Agreement” means those contribution agreements described in
Section 3.1 of the Agreement.
     “Depreciation” means, for each Fiscal Year or part thereof, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
for federal income tax purposes with respect to an asset for such Fiscal Year or
part thereof, except that if the Book Value of an asset differs from its
adjusted basis for federal income tax purposes, the depreciation, amortization
or other cost recovery deduction for such Fiscal Year or part thereof shall be
an amount which bears the same ratio to such Book Value as the federal income
tax depreciation, amortization or other cost recovery deduction for such Fiscal
Year or part thereof bears to such adjusted tax basis. If such asset has a zero
adjusted tax basis, the depreciation, amortization or other cost recovery
deduction for each Fiscal Year shall be determined under a method reasonably
selected by the Tax Matters Partner.
     “Dissolution Committee” means the committee established pursuant to
Section 8.11(c) hereof to serve as the liquidator of the Partnership and to
manage the dissolution of the Partnership.
     “Executive Officers” means the following officers of the Partnership: its
president, Chief Executive Officer, Chief Financial Officer and any other
individual who would be an “executive officer” of the Partnership as determined
in accordance with Rule 3b-7 promulgated under the Securities Exchange Act of
1934.
     “Fair Market Value of the Offered Interest” is defined in
Section 9.5(f)(ii).
     “Fiscal Year” means the fiscal year of the Partnership as defined in
Section 2.8 hereof.
     “Formation Date” is defined in Section 2.5 of this Agreement.
     “GAAP” means United States generally accepted accounting principles, as in
effect from time to time.

4



--------------------------------------------------------------------------------



 



     “Gannett” means Gannett Texas L.P., a Delaware limited partnership, its
successors and assigns.
     “Gannett Claim Notice” is defined in Section 12.2 of this Agreement.
     “GANSAT” means Gannett Satellite Information Network, Inc., a Delaware
corporation, its successors and assigns.
     “Indebtedness” means those obligations for borrowed money which were
assumed by the Partnership as a consequence of, or to which property of the
Partnership was subject immediately following the Partner’s initial Capital
Contributions (within the meaning of Section 3.1(a) hereof), with the exception
of any of the foregoing such obligations which are included in the Working
Capital Statements (as defined in the Contribution Agreement).
     “Interest” means, with respect to any Partner at any time, such Partner’s
entire beneficial ownership interest in the Partnership and its property at such
time, including such Partner’s Capital Account, voting rights (if any), and
right to share in Profits and Losses, all items of income, gain, loss, deduction
and credit, distributions and all other benefits of the Partnership as specified
in this Agreement, together with such Partner’s obligations to comply with all
of the terms of this Agreement.
     “Involuntary Transfer” shall have the meaning ascribed thereto in
Section 9.4.
     “Majority” means the Partners having a majority of the Percentage
Interests.
     “MediaNews Change in Control” means the occurrence of any transaction as a
result of which (i) MNG and its Affiliates and Permitted Holders no longer
directly or indirectly hold in the aggregate more than 50% of the voting
interests of each of TNP Publishing, LLC, Northwest New Mexico Publishing
Company and MediaNews Group Interactive, Inc., or (ii) the sale or other
disposition of all or substantially all of the assets of MNG or any of its
Affiliates listed in clause (i) except for sales or other dispositions to MNG or
any of its Affiliates and/or Permitted Holders, or (iii) a majority of the
voting interests of MNG are acquired by a person or entity (or group of persons
and entities acting in concert), other than Permitted Holders, in each case of
clauses (i) or (ii), without the prior written consent of Gannett, not to be
unreasonably withheld. No such approval shall be deemed to have been withheld
unreasonably if the proposed transferee (or those controlling the proposed
transferee) does not have experience in and a good reputation within the
newspaper publishing industry.

5



--------------------------------------------------------------------------------



 



     “MNG” means MediaNews Group, Inc., a Delaware corporation, its successors
and assigns.
     “MNG Notice” means notice from MNG of a proposed MediaNews Change in
Control pursuant to Section 8.11.
     “Partnership Change in Control” means (i) any occurrence whereby the
Percentage Interests directly or indirectly owned by MNG and its Affiliates and
Permitted Holders become less than fifty percent (50%) of the total Percentage
Interest of all Partners, after giving effect to any reduction in MediaNews’
Percentage Interest occasioned by Gannett’s availing itself of the remedy set
forth in Section 12.2 of this Agreement and any additional capital contribution
of newspaper assets by MediaNews pursuant to Section 12.2, or (ii) any pledgee,
collateral assignee or Transferee (other than MNG and its Affiliates) of all or
any portion of the Interest of MNG and its Affiliates, without the prior written
consent of Gannett, seeks to be admitted as a Substitute Partner or to exercise
any voting rights or other powers granted to MediaNews (including with respect
to members of the Management Committee appointed by MediaNews) in this
Agreement.
     “Percentage Interest” means, for each Partner, such Partner’s percentage
interest as set forth in Section 3.1 hereof as such may be adjusted from time to
time in accordance with this Agreement.
     “Permitted Holders” means (i) each of William Dean Singleton, Richard B.
Scudder, Joseph J. Lodovic, IV and their respective spouses, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of their siblings; (ii) in the event of the incompetence or
death of any of the persons described in clause (i), such person’s estate,
executor, administrator, committee or other personal representative, in each
case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, capital stock of MNG; (iii) any trust created
for the benefit of the persons described in clause (i) or (ii) or any trust for
the benefit of any such trust; or (iv) any person controlled by any of the
persons described in clause (i), (ii) or (iii). For purposes of this definition,
“control,” as used with respect to any person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person, whether through ownership of voting
securities or by contract or otherwise.
     “Profits” and “Losses” means, for each Fiscal Year or part thereof, the
taxable income or loss of the Partnership for such Fiscal Year determined in
accordance with Code section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

6



--------------------------------------------------------------------------------



 



          (i) any income of the Partnership that is exempt from federal income
tax shall be added to such taxable income or loss;
          (ii) any expenditures of the Partnership described in Code section
705(a)(2)(B) or treated as such pursuant to Regulation section
1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable income or loss;
          (iii) any Depreciation for such Fiscal Year or part thereof shall be
taken into account in lieu of the depreciation, amortization and other cost
recovery deductions taken into account in computing such taxable income or loss;
          (iv) gain or loss resulting from any disposition of Partnership
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed with reference to the Book Value of the property
disposed of, rather than the adjusted tax basis of such property;
          (v) in the event the Book Value of any Partnership asset is adjusted
pursuant to section (ii) or (iii) of the definition of Book Value hereof, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such assets for purposes of computing Profits and Losses; and
          (vi) such taxable income or loss shall be deemed not to include any
income, gain, loss, deduction or other item thereof allocated pursuant to
Section 4.3.
     “Regulations” means the income tax regulations promulgated under the Code
by the Department of the Treasury, as such regulations may be amended from time
to time.
     “Substitute Partner” means a person who has become a substitute Partner
pursuant to Section 9.3 hereof, but does not include an Additional Partner.
     “Transfer” means any sale, assignment, gift, alienation, or other
disposition, whether voluntary or by operation of law (other than a transfer
which may arise by reason of death or incapacity), of an interest or any portion
thereof, but shall not include any pledge, hypothecation or granting of a
security interest in such Interest.
     “Transferee” means a purchaser, transferee, assignee (other than any
secured party, pledgee or collateral assignee) or any other person who takes, in
accordance with the terms of this Agreement, an Interest in the Partnership.
     “York Indemnity Claim” is defined in Section 12.2 of this Agreement.
     “York Joint Operating Agreement” means the Amended and Restated Joint
Operating Agreement, dated as of April 30, 2004, by and among York Newspapers,
Inc., York Newspapers Holdings, Inc., York Limited Partnership and York Dispatch
Publishing Company, LLC.

7



--------------------------------------------------------------------------------



 



     “York Limited Partnership Agreement” means the Limited Partnership
Agreement, dated as of April 30, 2004, by and among York Newspapers, Inc., York
Newspapers Holdings, Inc. and York Dispatch Publishing Company, LLC.
     “York Limited Partnership” means York Newspapers Holdings, L.P., a Delaware
limited partnership, its successors and assigns, and its subsidiaries, The York
Newspaper Company, a Pennsylvania general partnership, York Newspapers Holdings,
LLC, York Dispatch LLC and York Daily Record – York Sunday News LLC, their
successors and assigns.
     “York LLC” means York Partnership Holdings LLC, a Delaware limited
liability company, its successors and assigns. As of the date hereof, York LLC
is a wholly-owned subsidiary of the Partnership and the sole general partner of
York Limited Partnership. Northwest New Mexico Publishing Company, successor to
Pennsylvania Newspapers Publishing, Inc., is the sole manager of York LLC.
     “York Partnership Interest” has the same meaning as defined in
Section 2.5(a) of the Contribution Agreement.
ARTICLE II
THE PARTNERSHIP
     2.1 Formation. The parties hereto have formed a partnership in accordance
with the further terms and provisions hereof. Each of the Partners shall execute
or cause to be executed from time to time all other instruments, certificates,
notices and documents, and shall do or cause to be done all such filing,
recording, publishing and other acts, in each case, as may be necessary or
appropriate from time to time to comply with all applicable requirements for the
formation and/or operation and, when appropriate, termination of a partnership
in the State of Delaware and all other jurisdictions where the Partnership shall
desire to conduct its business.
     2.2 Name. The name of the Partnership shall be “Texas-New Mexico Newspapers
Partnership” and its business shall be carried on in this name with such
variations and changes as the Management Committee, in its sole judgment, deems
necessary or appropriate to comply with the requirements of the jurisdictions in
which the Partnership’s operations are conducted.
     2.3 Business Purpose. The purpose of the Partnership is to carry on any
lawful business and to engage in any lawful act or activity for which a
partnership may be formed under the laws of the State of Delaware; provided,
however, that the business of the Partnership shall, without the unanimous
consent of the Management Committee, be limited to activities involving the
ownership, operation, and publication (in printed and electronic form) of
newspapers and related publications and business activities directly related or
incidental to such ownership, operation and publication including, without
limitation, commercial printing, alternate distribution services and direct mail
activities.

8



--------------------------------------------------------------------------------



 



     2.4 Registered Office and Agent. The registered office of the Partnership
in the State of Delaware and its registered agent for service of process on the
Partnership in the State of Delaware shall be as determined by the Management
Committee.
     2.5 Term. The term of the Partnership commenced on March 17, 2003 (the
“Formation Date”) and shall continue until December 31, 2053 unless earlier
dissolved and liquidated in accordance with Article X hereof.
     2.6 Principal Place of Business. The Partnership shall maintain its
principal place of business at 1560 Broadway, Suite 2100, Denver, Colorado
80202, or such other location or locations as the Management Committee may from
time to time select.
     2.7 The Partners. The name and place of residence of each Partner is as
follows:

     
NAME
  RESIDENCE
 
   
Gannett Texas L.P.
  c/o Gannett Co., Inc.
 
  7950 Jones Branch Drive
 
  McLean, VA 22107
 
   
TNP Publishing, LLC
  c/o MediaNews Group, Inc,
 
  1560 Broadway, Suite 2100
 
  Denver, CO 80202

     2.8 Fiscal Year. Unless the Tax Matters Partner shall otherwise determine
in accordance with Section 706 of the Code, the fiscal year of the Partnership
shall end on June 30th of each calendar year.
     2.9 Representations and Warranties of the Parties. Each of the parties
represents and warrants that:
          (a) It is a limited partnership, limited liability company or
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization;
          (b) It has all requisite power and authority to enter into this
Agreement; the execution and delivery by such party of this Agreement and the
consummation by such party of the transactions contemplated hereby have been
duly authorized by all necessary partnership or corporate action on the part of
such party; and this Agreement has been duly and validly executed and delivered
by such party and constitutes (assuming the due and valid execution and delivery
of this Agreement by the other

9



--------------------------------------------------------------------------------



 



parties), the legal, valid and binding obligation of each party, enforceable
against each party in accordance with its terms;
     (d) The execution, delivery and performance by such party of this Agreement
will not, as of and after the Closing Date, result in a breach of any of the
terms, provisions or conditions of any agreement to which such party is a party
which has a reasonable likelihood of materially and adversely affecting the
operations, properties or business of the Partnership or such party’s
obligations under this Agreement; and
     (e) The execution and delivery by such party of this Agreement and the
formation of the Partnership does not require any filing by it with, or approval
or consent of, any governmental authority which has not already been made.
ARTICLE III
CAPITAL STRUCTURE AND CONTRIBUTIONS
     3.1 Capital Contributions.
          (a) Initial Contributions. Each of Gannett and MediaNews has made (or
caused to be made) a Capital Contribution to the Partnership as set forth in a
contribution agreement among Gannett, Las Cruces Publishing Company, Northwest
New Mexico Publishing Company, Carlsbad Publishing Company, and New Mexico –
Texas MediaNews Group Interactive, Inc. and dated as of March 14, 2003 (the
“Contribution Agreement”). Each of Gannett and MediaNews has made (or will cause
to be made) a Capital Contribution to the Partnership as set forth in a
contribution agreement among Gannett, MediaNews, Pennsylvania Newspapers
Publishing Inc., MediaNews Group Interactive, Inc., MediaNews Group, Inc., TNP
Publishing, LLC and the Partnership and dated as of November 30, 2005 (also, for
purposes of this Agreement, the “Contribution Agreement”). As a result of such
Capital Contributions, effective as of December 25, 2005, Gannett has (or will
have) a Percentage Interest in the Partnership of 40.64%, and MediaNews has (or
will have) a Percentage Interest in the Partnership of 59.36%. Percentage
Interests shall not be adjusted on account of the payment of any sums, or the
contribution of any property, treated as a Capital Contribution without the
unanimous consent of the Partners.
          (b) Additional Capital Contributions; Interest; and Offset. At any
time, and from time to time after the Formation Date (i) the Management
Committee, in its sole and absolute discretion, by unanimous vote, or
(ii) either the Chief Executive Officer or the Chief Financial Officer, each in
his sole and absolute discretion, may determine that the Partnership requires
additional capital contributions (the “Additional Capital Contributions”) and
the amount, terms and conditions thereof. Such Additional Capital Contributions
will be used by the Partnership for such activities as are designated by the
Management Committee in its approval resolution, or as are determined by the
Chief Executive Officer or the Chief Financial Officer, as the case may be,
provided that the Additional Capital Contributions made pursuant to a

10



--------------------------------------------------------------------------------



 



determination by the Chief Executive Officer or the Chief Financial Officer may
only be used by the Partnership to fund Capital Expenditures in accordance with
the Business Plan which has been approved by the Management Committee pursuant
to Section 8.1. All Additional Capital Contributions will be made by the
Partners in proportion to their then-current Percentage Interests in the
Partnership. In addition, with the unanimous consent of the Management
Committee, Additional Capital Contributions may be obtained by the admittance of
Additional Partners in accordance with Section 9.8. In the event Additional
Partners are admitted, the Percentage Interests of the existing and Additional
Partners shall be adjusted as determined by the Management Committee, voting
unanimously. From the date of the Management Committee’s, the Chief Executive
Officer’s or the Chief Financial Officers’ determination, as the case may be,
that an Additional Capital Contribution is required until it has been paid, a
Partner’s obligation to make that contribution shall accrue interest at a rate
of 9% per annum until the obligation to make the Additional Capital Contribution
(and to pay all accrued but unpaid interest, if any, with respect thereto) has
been paid in full. All cash distributions to which such Partner shall otherwise
be entitled to receive pursuant to Section 5.1(a) hereof, shall instead be
retained by the Partnership and credited to the discharge of the obligation to
make such Additional Capital Contribution (and to pay all accrued but unpaid
interest, if any, with respect thereto). Any amounts so retained shall be
treated as distributed to such Partner and, first paid to the Partnership in the
amount of the accrued interest and, second, with respect to the remainder
thereof, contributed to the Partnership as an Additional Capital Contribution on
behalf of the Partner owing such obligation.
          (c) Capital Contributions Required Under Section 12.2; Interest; and
Offset. As provided in Section 12.2 of this Agreement, any Partner owing an
indemnification obligation to the Partnership arising under Article XII of this
Agreement shall make a capital contribution in cash or other immediately
available funds in the amount of such obligation promptly upon the determination
of such obligation. Furthermore, from the date of the determination of such
obligation until the date such capital contribution is made in cash or other
immediately available funds, the amount of such obligation shall accrue interest
owing to the Partnership at a rate of 9 per cent per annum, and until such
obligation (and all accrued interest, if any, with respect thereto) has been
paid in full in cash or other immediately available funds, all cash
distributions to which a Partner shall otherwise be entitled to receive pursuant
to Section 5.1(a) hereof, shall instead be retained by the Partnership and
credited to the discharge of the obligation to make such capital contribution
and to pay accrued but unpaid interest. Any amounts so retained shall be treated
as distributed to such Partner and, first paid to the Partnership in the amount
of the accrued interest and, second, with respect to the remainder thereof,
contributed to the Partnership as an additional capital contribution on behalf
of the Partner owing such obligation.
          (d) Other Contributions. At any time during the term of this
Agreement, any Partner may offer to contribute to the Partnership as an
additional capital contribution any newspapers, mastheads or related assets
owned by it that are located in the State of Texas, the State of New Mexico or
the Commonwealth of Pennsylvania. Should the Management Committee, by a
unanimous vote, agree to accept such

11



--------------------------------------------------------------------------------



 



contribution, the Capital Account and, if determined by unanimous vote of the
Management Committee, as provided in Section 8.6 hereof, the Percentage
Interest, of the contributing Partner will be adjusted upward to reflect the
fair market value of such contribution (determined in accordance with the
procedures set forth in Section 9.5(f)) and, if determined by unanimous vote of
the Management Committee, as provided in Section 8.6 hereof, the Percentage
Interest of the other Partners will be adjusted downward proportionately to
reflect the increase in the contributing Partner’s Percentage Interest.
     3.2 No Other Mandatory Capital Contributions. Except as specified in
Section 3.1(b), Section 3.1(c) or Section 12.2, no Partner shall be obligated to
make any Additional Capital Contribution to the Partnership’s capital.
     3.3 No Right of Withdrawal. No Partner shall have the right to withdraw any
portion of such Partner’s Capital Contributions to, or to receive any
distributions from, the Partnership, except as provided in Articles V, IX and X
hereof.
     3.4 Loans by Third Parties. Subject to the provisions of Section 8.6
hereof, the Partnership may borrow funds or enter into other similar credit,
guarantee, financing or refinancing arrangements for any purpose from any
Partner or from any person upon such terms as the Management Committee
determines, in its sole and absolute discretion, are appropriate.
ARTICLE IV
CAPITAL ACCOUNTS; ALLOCATION OF PROFITS AND LOSSES
     4.1 Capital Accounts. Each Partner shall have a capital account (a “Capital
Account”) which account shall be (1) increased by the amount of (a) the Capital
Contributions of such Partner, (b) the allocations to such Partner of Profits
and items of income or gain pursuant to Section 4.2, and (c) any positive
adjustment to such Capital Account by reason of an adjustment to the Book Value
of Partnership assets, and (2) decreased by the amount of (x) any cash and the
Book Value of any property (net of liabilities secured by such property that
such Partner is considered to assume or take subject to under Code section 752)
distributed to such Partner, (y) the allocation to such Partner of Losses and
items of loss pursuant to Section 4.2, and (z) any negative adjustment to such
Capital Account by reason of an adjustment to the Book Value of Partnership
assets. In the event of a revaluation of the Book Value of Partnership assets,
the Partners’ Capital Accounts shall be adjusted in the same manner as if gain
or loss had been recognized on a sale of the assets at their new Book Value. The
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Regulation section 1.704-1(b), and shall be interpreted
and applied in a manner consistent with such Regulation.

12



--------------------------------------------------------------------------------



 



     4.2 Book Allocation.
          (a) In General. This Section 4.2 sets forth the general rules for book
allocations of Profits, Losses and similar items to the Partners as reflected in
their Capital Accounts.
          (b) Profits and Losses. Profits shall be allocated to the Partners in
proportion to their Percentage Interests. Losses shall be allocated to the
Partners in proportion to their Percentage Interests except that any interest
expense or other deduction attributable to any Indebtedness (other than any
depreciation or amortization deductions attributable to property which is
contributed to the Partnership subject to such Indebtedness) and any deductions
attributable to any indemnity payments described in Section 12.2 shall be
allocated to the Partner that contributed property subject to such Indebtedness
or such indemnity payment.
          (c) Special Rules.
               (i) Notwithstanding the general allocation rules set forth in
Section 4.2(b), in the case of any deduction allocable to a “nonrecourse
liability” (as that term is defined in Regulations Section 1.704-2(b)(3)) and
any deduction allocable to a “partner nonrecourse liability” (as that term is
defined in Regulations Section 1.704-2(b)(4)), and any minimum gain or partner
minimum gain chargeback with respect thereto, shall be subject to the rules
applicable thereto and described in Regulations Section 1.704-2.
               (ii) If in the opinion of independent tax counsel for the
Partnership, it is necessary to provide special allocation rules in order to
avoid a significant risk that a material portion of any allocation set forth in
this Article IV would not be respected for federal income tax purposes, the
Partners shall negotiate in good faith any amendments to this Agreement as, in
the opinion of such counsel, are necessary or desirable, taking into account the
interests of the Partners as a whole and all other relevant factors, to avoid or
reduce significantly such risk to the extent possible without materially
changing the amounts allocable and distributable to any Partner pursuant to this
Agreement.
               (iii) If there is a change made, by unanimous vote of the
Management Committee in accordance with the provisions of Section 8.6 hereof, in
any Partner’s share of the Profits, Losses or other items of the Partnership
during any Fiscal Year, allocations among the Partners shall be made in
accordance with their interests in the Partnership from time to time during such
Fiscal Year in accordance with Code section 706, using the closing-of-the-books
method, except that Depreciation with respect to assets not contributed by a
Partner shall be deemed to accrue ratably on a daily basis over the entire
Fiscal Year during which the corresponding asset is owned by the Partnership.
               (iv) Except as otherwise provided in Sections 4.2(b) and
4.3(b)(i), each item of income, gain, loss, and deduction and all items governed
by Code

13



--------------------------------------------------------------------------------



 



section 702(a) shall be allocated among the Partners in proportion to the
allocation of Profits, Losses and other items to the Partners hereunder,
provided that to the extent any gain recognized from any disposition of a
Partnership asset is treated as ordinary income because it is attributable to
the recapture of any depreciation or amortization, such ordinary income shall be
allocated among the Partners in the same ratio as the prior allocations of
Profits, Losses or other items that included such depreciation or amortization;
in no event, however, shall any Partner be allocated ordinary income hereunder
in excess of the gain otherwise allocable to each Partner.
     4.3 Tax Allocations.
          (a) In General. Except as set forth in Section 4.3(b), allocations for
tax purposes of items of Profit, Loss and other items of income, gain, loss,
deduction, credit and distribution therefor, shall be made in the same manner as
allocations for book purposes set forth in Section 4.2. All such allocations
pursuant to Section 4.3(b) shall be considered made solely for purposes of
federal, state and local income taxes, and shall not affect or in any way be
taken into account in computing any Partner’s Capital Account or share of
Profits, Losses, other items or gain, deduction and distribution pursuant to any
provision of this Agreement.
          (b) Special Rules.
               (i) Elimination of Book/Tax Disparities. In determining a
Partner’s allocable share of Partnership taxable income, the Partner’s allocable
share of each item of Profits and Losses shall be properly adjusted to reflect
the difference between such Partner’s share of the adjusted tax basis and the
Book Value of Partnership assets used in determining such item under any method
adopted by the Tax Matters Partner and allowable under Code Section 704(c),
provided, however, that any deductions for depreciation or amortization
attributable to property contributed to the Partnership by a Partner shall be
allocated to the Partner contributing such property. In the event that the
method for the allocation of depreciation or amortization deductions
attributable to contributed property described in the previous sentence is
disallowed, then the Tax Matters Partner shall make such compensating
allocations of items including (notwithstanding the second sentence of
Section 4.3(a)) such book allocations as are intended to accomplish the same
economic result.
               (ii) Tax Credits. Any tax credits shall be allocated among the
Partners in accordance with Regulation section 1.704-1(b)(4)(ii), unless the
applicable Code provision shall otherwise require.
          (c) Conformity of Reporting. The Partners are aware of the income tax
consequences of the allocations made or to be made pursuant to this Article 4
and Section 6.5 and hereby agree to be bound by the provisions of this Article 4
and Section 6.5 in reporting their shares of Partnership profits, gains, income,
losses, deductions, credits and other items for income tax purposes.

14



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTIONS
     5.1 Distributions.
          (a) The Management Committee (or, at the Management Committee’s
direction, the Executive Officers of the Partnership), on or before the last day
of each accounting period shall, in its or their sole discretion, determine the
amount of earnings (before depreciation and amortization) or other Partnership
funds available for distribution to Partners (whether as a distribution of
earnings or as loans or advances) and shall cause that amount to be distributed
to the Partners (subject to the provisions of Sections 3.1(b) and 3.1(c) hereof
relating to the Partnership’s retention of sums otherwise distributable to a
Partner to discharge the obligation to make certain capital contributions and
pay certain accrued but unpaid interest). Except as otherwise provided herein,
all distributions shall be made in proportion to the Partners’ Percentage
Interests. For the purposes of this Section 5.1(a), any payment of principal or
interest by the Partnership with respect to Indebtedness shall be treated as
distributed by the Partnership to the Partner that transferred the property to
the Partnership to which such Indebtedness relates, and then as contributed to
the Partnership by such Partner as an Additional Capital Contribution.
          (b) If a distribution of cash is deemed made pursuant to
Section 3.1(b), Section 3.1(c) or the last sentence of Section 5.1(a) and, the
distribution is not in proportion to the Partner’s Percentage Interest, then the
Management Committee shall adjust subsequent distributions so that the
cumulative distributions deemed made pursuant to Section 3.1(b), Section 3.1(c),
the last sentence of Section 5.1(a) and this Section 5.1(b) are, in the
aggregate, in proportion to the Partners’ Percentage Interests.
ARTICLE VI
ACCOUNTING AND REPORTS
     6.1 Books and Records.
          (a) The Partnership shall maintain or cause to be maintained at an
office of the Partnership this Agreement and all amendments thereto and full and
accurate books of the Partnership showing all receipts and expenditures, assets
and liabilities, Profits and Losses, and all other books, records and
information required by the Act as necessary for recording the Partnership’s
business and affairs. The Partnership’s books and records shall be maintained in
accordance with GAAP except to the extent otherwise provided hereunder for
purposes of maintaining Capital Accounts in accordance with Article IV hereof
and calculating the Profits or Losses charged or credited thereto. Such
documents, books and records shall be maintained at such office or such
designated successor office until the expiration of any applicable statutes of
limitations for bringing a claim in relation to such documents, books and
records.

15



--------------------------------------------------------------------------------



 



          (b) Each Partner shall have the right at reasonable times during usual
business hours to inspect the facilities of the Partnership, to observe the
Partnership’s operations and to examine, audit and make copies of the books of
account and other books and records of the Partnership and other books and
records relating to the reserves, assets, liabilities and expenses of the
Partnership and expenditures by the Management Committee on behalf of the
Partnership; provided, however, that none of the foregoing activities shall be
conducted in a manner that unreasonably interferes with the Partnership’s
operations or business or the Management Committee’ management thereof. Such
right may be exercised through any agent or employee of a Partner designated in
writing by it or by an independent public accountant, engineer, attorney or
other consultant so designated. The Partner making the request shall bear all
expenses incurred in any inspection, audit or examination made at such Partner’s
behest. Should any inspection, audit or examination disclose any errors or
improper charges, the Management Committee shall make, or cause to be made,
appropriate adjustments therefor.
     6.2 Reports to Partners.
          (a) As soon as practicable and in any event within thirty (30) days
after the end of each accounting period, the Tax Matters Partner shall cause to
be prepared and sent to each Partner unaudited statements of income, cash flow
and changes in retained earnings and Partners’ equity, for the accounting period
in question and from the beginning of such Fiscal Year to the end of such
accounting period and an unaudited balance sheet as of the close of such
accounting period, all of which shall (i) be prepared in accordance with GAAP
(except that certain footnotes may be omitted) and (ii) set forth in each case
in comparative form the figures for the same accounting period for the previous
Fiscal Year.
          (b) As requested, the Tax Matters Partner shall provide to each
Partner such information as may be necessary for them to comply with applicable
financial reporting requirements of any competent governmental authorities or
agencies or stock exchange on which the securities of any such Partner are
listed including, without limitation, the U.S. Securities and Exchange
Commission and such information regarding the financial position, business,
properties or affairs of the Partnership as a Partner may reasonably request.
          (c) At the end of each accounting period and at the end of each Fiscal
Year, the Tax Matters Partner shall prepare or cause to be prepared and sent to
each Partner reports of advertising lineage, preprint distribution, circulation,
cost and other statistical data in relation to the Partnership’s business during
the relevant period.
     6.3 Annual Tax Returns.
          (a) Subject to Section 8.10 hereof, effective on the Closing Date,
MediaNews is hereby designated the “Tax Matters Partner” for income tax purposes
pursuant to Section 6231 of the Code (or any corresponding provision of state or
local

16



--------------------------------------------------------------------------------



 



law) with respect to all taxable years of the Partnership and is authorized to
do whatever is necessary to qualify as such. Subject to Section 8.10 hereof, if
MediaNews is no longer a Partner or has resigned as the Tax Matters Partner, the
Tax Matters Partner shall be any Partner designated as such by a unanimous vote
of the Partners, and in the absence of a unanimous vote, as shall be determined
under applicable provisions of the Code and/or Regulations. The Tax Matters
Partner shall, as soon as practicable under the circumstances, inform each
Partner of all tax-related matters that are, or have the reasonable potential to
become, material to the Partnership that come to its attention in its capacity
as Tax Matters Partner.
          (b) The Tax Matters Partner shall prepare or cause to be prepared all
tax returns required of the Partnership. As soon as practicable after the end of
each Fiscal Year, the Tax Matters Partner shall furnish to each Partner such
information in the possession of the Tax Matters Partner requested by such
Partner as necessary to timely fulfill such Partner’s federal, state, local and
foreign tax obligations, including Form K-1, or any similar form as may be
required by the Code or the Internal Revenue Service (the “IRS”) or, to the
extent any such information is not in the Tax Matters Partner’s possession, the
Tax Matters Partner shall take all reasonable steps necessary to have such
information provided to the requesting Partner. No later than forty-five
(45) business days prior to filing with the IRS, the Tax Matters Partner shall
deliver to each Partner for its review a complete copy of the federal income tax
return proposed to be filed by the Partnership. The Tax Matters Partner shall
consider in good faith, consistent with Section 6.3(c) hereof, any comments of
the Partners with respect to such return made within thirty (30) business days
of sending the copy of such return. The Partners shall file their individual or
corporate returns in a manner consistent with the Partnership tax and
information returns.
          (c) The Tax Matters Partner shall, consistent with the Business Plan,
use its best efforts to do all acts and take whatever steps are required to
maximize, in the aggregate, the federal, state and local income tax advantages
available to the Partnership and shall defend all tax audits and litigation with
respect thereto. The Tax Matters Partner shall maintain the books, records and
tax returns of the Partnership in a manner consistent with the acts, elections
and steps taken by the Partnership.
     6.4 Actions in Event of Audit. If an audit of any of the Partnership’s tax
returns shall occur, each Partner shall, at the expense of the Partnership,
participate in the audit. No Partner may contest, settle or otherwise compromise
assertions of the auditing agent which may be adverse to the Partnership or any
Partner without the approval of a unanimous Management Committee. The Management
Committee may, if it determines that the retention of accountants or other
professionals would be in the best interests of the Partnership, retain such
accountants or other professionals, to assist in any such audits. The
Partnership shall indemnify and reimburse the Management Committee for all
expenses, including legal and accounting fees, claims, liabilities, losses, and
damages to the extent borne by the Management Committee, incurred in connection
with any administrative or judicial proceeding with respect to any audit of the
Partnership’s tax returns. The payment of all such expenses to which this

17



--------------------------------------------------------------------------------



 



indemnification applies shall be made before any distributions are made to the
Partners under Article V hereof. Neither the Tax Matters Partner, nor any other
person shall have any obligation to provide funds for such purpose. The taking
of any action and the incurring of any expense by the Management Committee in
connection with any such proceeding, except to the extent required by law, is a
matter in the sole discretion of the Management Committee.
     6.5 Tax Elections. The Tax Matters Partner shall, in its reasonable
discretion, determine (x) whether or not to cause the Partnership to file an
election under Code section 754 and the Regulations thereunder and a
corresponding election under the applicable section of state and local law,
(y) which method to apply to any asset of the Partnership under Section 704(c)
of the Code consistent with Section 4.3(b) hereof and whether or not to make any
other elections provided for under related state and local laws, and (z) any
other tax elections.
ARTICLE VII
ACTIONS BY PARTNERS
     7.1 Meetings. Meetings of the Partners shall be held at the place and time
designated from time to time unanimously by the Partners. The Partners may take
action by the vote of Partners at a meeting in person or by proxy, or without a
meeting by written consent. In no instance where action is authorized by written
consent need a meeting of Partners be called or noticed.
     7.2 Actions by the Partners. All actions required or permitted to be taken
by the Partners with respect to the Partnership require the vote or consent of
all of the Partners.
ARTICLE VIII
MANAGEMENT
     8.1 The Management Committee. The business and affairs of the Partnership
shall be managed under the direction and authority of a Management Committee. On
or before July 31, 2003, the Management Committee adopted an initial business
plan for the Partnership, and thereafter the Management Committee shall annually
adopt a business plan (such initial or subsequent business plan, the “Business
Plan”).
          (a) Number, Appointment and Term of Managers. The Management Committee
shall be comprised of five (5) members. Subject to Section 8.10 hereof, three
(3) members shall be appointed by MediaNews and two (2) members shall be
appointed by Gannett. The managers shall act solely as the agents of the
Partners appointing them. Each manager shall serve at the pleasure of the
Partner appointing him and until his successor has been duly appointed, or until
his resignation or removal. In addition, the Chief Executive Officer shall be
entitled to attend all meetings and participate in all discussions of the
Management Committee except as to matters

18



--------------------------------------------------------------------------------



 



regarding the Chief Executive Officer or as otherwise determined by the
Management Committee. Each Partner shall also be entitled to designate two
non-voting observers to attend and participate in all meetings of the Management
Committee. So long as William Dean Singleton is CEO of MediaNews Group, Inc.,
MediaNews shall elect a chairman of the Management Committee (“Chairman”) who
shall have the responsibility for convening and chairing the meetings of the
Management Committee. The Chairman may, but need not be, one of the members
appointed by MediaNews to the Management Committee, provided however that when
acting in his capacity as Chairman he shall not be counted for the purposes of
constituting a quorum, nor shall he have any voting rights on matters brought
before the Management Committee. If a Chairman has not been elected by MediaNews
or in the absence or unavailability of the Chairman, the member who requested
the meeting shall convene and chair the meeting. If Mr. Singleton is no longer
serving as CEO of MediaNews Group, Inc., a Chairman may be appointed by at least
three (3) members of the Management Committee.
          (b) Duties and Powers. The Management Committee may exercise all such
powers of the Partnership and do all such lawful acts and things as are not
directed or required to be exercised or done by the Partners. Each member of the
Management Committee may delegate to a representative by written proxy the right
to act on behalf of the member in any respect, including without limitation the
right to attend meetings or telephone conferences, to represent that Partner’s
appointed member for the purposes of constituting a quorum at a meeting, and to
vote upon resolutions with or without a meeting.
     8.2 Removal of Members; Vacancies. A member of the Management Committee may
be removed at any time, with or without cause, by the Partner (or Partners) who
appointed such member. Any vacancy on the Management Committee resulting from
removal, resignation, death or incapacity shall be filled by the Partner (or
Partners) who is entitled to appoint such member.
     8.3 Meetings of the Management Committee; Notice. The Management Committee
shall meet in regular meetings held at least quarterly at such time and place as
may from time to time be determined by the Management Committee either in person
or by telephone. Special meetings of the Management Committee may be called by
any member. Written notice of regular and special meetings of the Management
Committee, stating the place, date and hour of the meeting shall be delivered to
each member together with a reasonably detailed agenda for such meeting not less
than five Business Days before the date of the meeting, provided, that the
foregoing notice requirement may be waived by the Management Committee with
respect to any meeting at which at least three (3) members of the Management
Committee (including at least one (1) member appointed by Gannett and at least
one (1) member appointed by MediaNews) vote for waiver of notice. Notice may be
delivered to members in person, by telephone, facsimile, electronic mail or
other means of telecommunication.

19



--------------------------------------------------------------------------------



 



     8.4 Quorum. Three (3) members of the Management Committee shall constitute
a quorum for the transaction of all such business as shall have been set forth
with reasonable specificity in the agenda accompanying the notice for such
meeting, either in person or by telephone provided that such three (3) (or more)
members who are in attendance at such meeting include at least one (1) member
appointed by Gannett and at least one (1) member appointed by MediaNews. For the
transaction of all other business at a regular or special meeting of the
Management Committee, three (3) members of the Management Committee, whether
present in person or by telephone, shall again constitute a quorum, provided
that such three (3) or more members who are in attendance include at least one
(1) member appointed by Gannett and at least one (1) member appointed by
MediaNews.
     8.5 Voting. Any matter brought before the Management Committee shall be
decided by a majority of members present, except for matters that require a
unanimous vote of the Management Committee as provided in this Agreement or as
otherwise provided under the laws of the State of Delaware.
     8.6 Certain Matters Requiring a Unanimous Vote of the Management Committee.
The Partnership shall not, and Northwest New Mexico Publishing Company
(successor to Pennsylvania Newspapers Publishing Inc.) shall cause York Limited
Partnership not to, without a unanimous vote of all five (5) members of the
Management Committee:
          (a) admit any new Partners to the Partnership or admit any new
partners to York Limited Partnership;
          (b) sell, lease, transfer or otherwise dispose of (other than pro rata
to the Partners), other than in the ordinary course of business, any assets,
property and goodwill of any newspaper or related publication owned by the
Partnership or by York Limited Partnership;
          (c) except for distributions to Partners pursuant to Section 5.1 which
may be deemed to be advances, commit or cause the Partnership or York Limited
Partnership to invest in or purchase the securities of, or any interests of, any
person except short-term investments in U.S. Government securities,
federally-insured certificates of deposit, repurchase agreements for such
securities, or commercial paper rated A-1 or better by Standard and Poor’s or
P-1 or better by Moody’s or its equivalent by a nationally recognized
statistical rating organization;
          (d) commit or cause the Partnership or York Limited Partnership to
acquire all or substantially all of the capital stock or all or substantially
all of the assets of any person or business deemed to be material or outside of
the ordinary course of business;
          (e) except as provided in Section 3.1(b) or Section 12.2 hereof,
obligate the Partners to make any Additional Capital Contribution or, adjust any
Partner’s Percentage Interest;

20



--------------------------------------------------------------------------------



 



          (f) cause the Partnership or York Limited Partnership to create, or
enter into, any corporation, partnership, limited liability company, joint
venture, association, trust or other business entity or to merge or consolidate
with any person;
          (g) except as provided in Section 8.9 hereof, commit or cause the
Partnership or York Limited Partnership to enter into any contract, agreement,
understanding or transaction (i) with any person, that is other than in the
ordinary course of the Partnership’s business, (ii) with a Partner or an
affiliate of any Partner, which would have the result of imposing terms or
conditions on the Partnership or York Limited Partnership that are more onerous
or less advantageous to the Partnership or York Limited Partnership than those
customarily provided by such Affiliate to its affiliates or (iii) with a Partner
or an Affiliate of any Partner that either involves goods, services or
properties of a value of more than $350,000 in the aggregate over the entire
term of such contract, agreement, understanding or transaction, or does not
reflect standard and customary commercial terms;
          (h) accept the contribution of any additional newspapers or related
assets from any Partner as an Additional Capital Contribution under the
provisions of Section 3.1(c) hereof;
          (i) commit or cause the Partnership or York Limited Partnership (i) to
borrow any funds outside of the ordinary course of business; (ii) to enter into
any capitalized lease agreements, which are material or outside of the ordinary
course of business, except for refinancings or extensions of any existing
indebtedness of the Partnership or York Limited Partnership (including, without
limitation, the Indebtedness), (iii) to enter into any hedge agreement, or
(iv) to guarantee the indebtedness of any other person or entity;
          (j) make any Capital Expenditures materially in excess of the amounts
provided in the Business Plan for such expenditures or which are not in the
ordinary course of business;
          (k) except as permitted pursuant to Section 8.11 or Article X hereof,
dissolve or liquidate the Partnership or York Limited Partnership;
          (l) make any material change to the nature of the Partnership’s
business as described in Section 2.3 or make any material change to the nature
of the business of York Limited Partnership as conducted on the Closing Date;
          (m) adopt any portion of the Business Plan which would, of itself,
require a unanimous vote of the Management Committee;
          (n) amend, terminate or change in any material respect the
Partnership’s existing business relationships at its Texas and New Mexico
newspapers with Career Builder or Classified Ventures;

21



--------------------------------------------------------------------------------



 



          (o) pledge, assign, hypothecate or grant any security interest in, or
with respect to, all or any portion of the York Partnership Interest or any
material assets of the York Partnership’s Newspapers or the Partnership; or
          (p) amend or waive any provision of this Agreement, the York Joint
Operating Agreement or the York Limited Partnership Agreement (the parties
understand and agree, however, that the grant of any such consent or approval
with respect to any proposed amendment shall in no way waive or modify any
rights of the Partnership or Gannett under the Contribution Agreement).
     8.7 Action by Consent. Any action required or permitted to be taken on
behalf of the Partnership at any meeting of the Management Committee may be
taken without a meeting by written consent signed by the number of members of
the Management Committee required to approve such action, provided that such
members include at least one member appointed by each of the Partners.
     8.8 Executive Officers.
          (a) The Management Committee shall elect a chief executive officer of
the Partnership (the “Chief Executive Officer”) who shall have the
responsibility for managing the day-to-day business operations and affairs of
the Partnership and supervising its other officers, subject to the direction,
supervision and control of the Management Committee and the Partners. In
general, the Chief Executive Officer shall have such other powers and perform
such other duties as usually pertain to the office of a chief executive officer,
and as from time to time may be assigned to him by the Management Committee,
including, without limitation, the authority to retain and terminate employees
of the Partnership. The powers and duties of the Chief Executive Officer shall
at all times be subject to the provisions of this Agreement.
          (b) The Management Committee shall also elect a chief financial
officer of the Partnership (the “Chief Financial Officer”) who shall have the
responsibility for managing the Partnership’s financial affairs and books of
account, subject to the direction of the Management Committee, the Chief
Executive Officer, and the Partners. In general, the Chief Financial Officer
shall have such other powers and perform such other duties as usually pertain to
the office of a chief financial officer, and as from time to time may be
assigned to him by the Management Committee. The powers and duties of the Chief
Financial Officer shall at all times be subject to the provisions of this
Agreement.
          (c) The Management Committee may in its discretion also elect from
time to time such other Executive Officers as it may determine, each of whom
shall have such powers and perform such duties as usually pertain to such
offices and as from time to time may be assigned to such persons by the
Management Committee. The powers and duties of each Executive Officer shall be
subject to the provisions of this Agreement.

22



--------------------------------------------------------------------------------



 



          (d) Subject to Section 8.10 hereof, both the Partnership’s Chief
Executive Officer and the Chief Financial Officer shall be employees of
MediaNews.
          (e) Subject to the provisions of this Agreement and to the directives
and policies of the Management Committee, the Chief Executive Officer, the Chief
Financial Officer and the other officers of the Partnership shall have the
power, acting individually or jointly, to represent and bind the Partnership in
all matters, in accordance with the scope of their respective duties subject to
Section 8.6 hereof and any other limitations imposed by the Management
Committee.
     8.9 Provision of Services to Partnership by MediaNews.
          (a) The Partners hereby agree that the Partnership shall obtain
management services, operating, administrative, accounting, electronic media
and/or other support services, newsprint purchase services, financial reporting
services, human resource services, employee benefit plans and services, risk
management services, tax reporting and tax return preparation services and other
similar services which MediaNews Group, Inc., a Delaware corporation (“MNG”)
provides to its own operating affiliates (collectively, the “MediaNews Support
Services”) from MNG. However, Gannett Satellite Information Network, Inc., a
Delaware corporation and the general partner of Gannett (“GANSAT”) shall, unless
the Partnership requests otherwise, continue to provide newsprint purchase
services to the Partnership’s newspapers located in Texas and New Mexico.
Newsprint purchased for the Partnership by GANSAT shall be provided at GANSAT’s
cost, including all vendor discounts related to newsprint purchased by the
Partnership. Newsprint purchased for the Partnership by MNG shall be provided at
MNG’s cost, including all vendor discounts related to newsprint purchased by the
Partnership.
          (b) In exchange for these MediaNews Support Services, the Partnership
shall pay MNG a management fee of $75,000 per annum, payable each year in
advance commencing as of January 1, 2006, with an automatic 3% increase for each
successive year that MNG provides the MediaNews Support Services. MNG shall
begin providing the MediaNews Support Services after the Closing of the
transactions contemplated by the Contribution Agreement (as defined therein);
provided that GANSAT will continue to provide equivalent support services to the
Partnership’s newspapers located in Texas, New Mexico and Chambersburg,
Pennsylvania for a limited period of time pursuant to a transitional services
agreement in such form as shall be reasonably acceptable to Gannett and
MediaNews (the “Transitional Services Agreement”). For periods on and after the
Closing Date, Partnership employees shall participate in defined contribution
retirement, welfare and other employee benefit plans made available by MNG (the
“New Plans”), and, as of the Closing Date, Partnership employees shall cease
active participation in employee benefit plans made available through Gannett
(the “Gannett Plans”) (except as otherwise provided in the Transitional Services
Agreement). Gannett shall be entitled to charge the Partnership for its
allocated cost for the coverage provided under the Gannett Plans through the
Closing Date, which costs shall be reflected on the Final Partnership Working
Capital Statement, or, for periods after the Closing Date, as set forth in the
Transitional

23



--------------------------------------------------------------------------------



 



Services Agreement, in accordance with past practice. Additionally, on an
ongoing basis for periods after the Closing Date, Gannett shall be entitled to
charge the Partnership, in accordance with past practice, for the Partnership’s
portion of the cost for retiree medical or life insurance for those former
Partnership employees receiving retiree medical or life insurance benefits as of
the Closing Date under Gannett’s retiree medical or life insurance plans (no
individual who is employed by the Partnership on or after the Closing Date shall
be entitled to receive benefits under Gannett’s retiree medical or life
insurance plans). From and after the Closing Date (or such later date set forth
in the Transitional Services Agreement), Gannett shall be solely responsible
for, and without charge to the Partnership, continuing to provide long-term
disability benefits and workers’ compensation benefits to Partnership employees
who are entitled to such benefits under Gannett’s plans as of the Closing Date.
As of the Closing Date (or such later date set forth in the Transitional
Services Agreement), the New Plans shall provide short-term disability benefits
to Partnership employees receiving such benefits as of such date and shall
provide the coverage required by Section 4980B of the Code and Part 6 of
Subtitle B of Title I of ERISA to individuals who are entitled to or receiving
such coverage as of such date by virtue of being, or their connection with, a
current or former Partnership employee. Except as set forth in this Section,
Gannett shall be solely responsible and liable for providing all benefits
accrued under the Gannett Plans. For purposes of the New Plans, (A) each
Partnership employee shall be immediately eligible to participate, without any
waiting period, in any and all New Plans to the extent coverage under such New
Plan is comparable to a Gannett Plan or compensation arrangements or agreements
in which such Partnership employee participated immediately before the Closing
Date; and (B) for purposes of each New Plan providing medical, dental,
pharmaceutical and/or vision benefits to any Partnership employee, MNG shall
cause all pre-existing condition exclusions and actively-at-work requirements of
such New Plan to be waived for such employee and his or her covered dependents,
and MNG shall cause any eligible expenses incurred by such employee and his or
her covered dependents during the portion of the plan year of the Gannett Plan
ending on the date such employee’s participation in the corresponding New Plan
begins to be taken into account under such New Plan for purposes of satisfying
all deductible, coinsurance and maximum out-of-pocket requirements applicable to
such employee and his or her covered dependents for the applicable plan year as
if such amounts had been paid in accordance with such New Plan. Additionally,
MNG shall credit Partnership employees with their service with Gannett or its
affiliates for purposes of eligibility to participate, vesting and determining
such employees’ entitlement to a level of benefits (but not for purposes of
benefit accrual) under all employee plans, programs or arrangements made
available by MNG to Partnership employees after the Closing Date. All services
and supplies, including employee benefits, shall be provided to the Partnership
at cost without any administrative charge, allocation of internal expenses or
adjustment for overhead or any other direct or indirect payment to MNG or
GANSAT, or their affiliates.
          (c) At the election of Gannett, to be exercised, if at all, by notice
in writing to the Partnership within 90 days of the Closing (it being agreed
that the failure so to timely send such notice shall be deemed to be an election
by Gannett not to have the provision of this subsection (c) be effective),
Gannett and MNG shall, as soon as

24



--------------------------------------------------------------------------------



 



practicable after receipt of such notice, cause the trustee(s) of the Gannett
401(k) plan to transfer all account balances (whether or not vested and
including any notes and loan documents) of the Partnership employees to a 401(k)
plan sponsored by MNG for the Partnership employees; provided that such transfer
shall be made in accordance with the terms of the applicable 401(k) plan, the
Code and ERISA.
          (d) MNG, by agreeing to provide management services, agrees to perform
those services with the degree of care that a reasonably prudent person would
exercise and shall not enter into any transaction in which it may have a
conflict of interest without the unanimous consent of the members of the
Management Committee. If MNG should at anytime, due to bankruptcy, insolvency or
similar incapacity, become unable to continue to provide such services on behalf
of the Partnership, the Partners shall, by mutual agreement, make appropriate
arrangements for the provision of such services by one or more of the other
Partners or their Affiliates, or by one or more third parties.
     8.10 Partnership Change in Control. In the event of a Partnership Change in
Control, Gannett shall have the right, exercisable in its sole discretion from
time to time by giving not less than two (2) Business Days prior written notice
to MediaNews at any time following a Partnership Change in Control, to cause
some or all of the following changes to occur, which change(s) shall be
effective from and after the effective date (the “Effective Date”) of the change
specified in any such notice: (i) Gannett shall have the right to appoint three
(3) of the five (5) members of the Management Committee and MediaNews shall have
the right to appoint two (2) members of the Management Committee and, if Gannett
exercises such right, the members serving on the Management Committee
immediately prior to the Effective Date shall be deemed to have been removed by
the Partners who appointed them as of the Effective Date; (ii) Gannett shall
have the right to appoint a replacement Chief Executive Officer and/or Chief
Financial Officer of the Partnership who shall be an employee of Gannett and
terminate the then-current Chief Executive Officer and/or Chief Financial
Officer on behalf of the Partnership; (iii) Gannett shall have the right to be
designated the Tax Matters Partner of the Partnership and, if Gannett exercises
such right, MediaNews shall no longer serve as the Tax Matters Partner; and
(iv) Gannett (and not MediaNews) shall be entitled to exercise the drag-along
rights set forth in Section 9.7 of this Agreement and, if Gannett exercises such
right, every reference to “MediaNews” in Section 9.7 shall be changed to
“Gannett” and Section 9.7 shall be deemed to be amended in accordance with the
foregoing. From and after the Effective Date, MediaNews will, at its expense,
(x) execute and deliver, or cause to be executed and delivered, such documents
to Gannett and the Partnership (including, but not limited to, any amendments to
this Agreement) as Gannett may reasonably request in order to effect the
foregoing changes; and (y) use all reasonable efforts to obtain any third party
consents or approvals which may be necessary in connection with any of the
foregoing changes.

25



--------------------------------------------------------------------------------



 



     8.11 MediaNews Change in Control.
     (a) In General. MNG shall give prior written notice to Gannett of any
proposed MediaNews Change in Control that either the stockholders or board of
directors of MNG intend to accept (the “MNG Notice”), which notice shall specify
the identity of the potential acquirer(s) and the structure of the proposed
transaction. Gannett shall have the option, exercisable in its sole discretion,
by giving written notice to MediaNews (the “Gannett Notice”) within thirty
(30) days following receipt of a MNG Notice, to elect to assume sole
responsibility for the operation and management of the Gannett Designated
Newspapers (as defined below) (which Gannett Designated Newspapers shall be
specified by Gannett in such Gannett Notice), and in which case MediaNews shall
assume sole responsibility for the operation and management of the remaining
newspapers of the Partnership, in each case as provided in the Amended and
Restated Partnership Agreement. If Gannett provides the Gannett Notice to
MediaNews within such 30-day period, (x) the Partners shall enter into and
deliver the Amended and Restated Partnership Agreement within fifteen (15) days
of the delivery of the Gannett Notice to MediaNews and (y) the proposed
MediaNews Change in Control shall not be consummated, and the representatives of
MediaNews then serving on the Management Committee shall not be replaced by
MediaNews without consent of Gannett, until at least forty-five (45) days after
the date of delivery of the MNG Notice to Gannett; provided, however, that if
MediaNews has not executed and delivered to Gannett the Amended and Restated
Partnership Agreement prior to the end of such 45-day period, such 45-day period
shall be extended and the proposed MediaNews Change in Control shall not be
consummated until after the Amended and Restated Partnership Agreement has been
executed by MediaNews and delivered to Gannett; provided, further, that the
Amended and Restated Partnership Agreement shall not become effective unless and
until the consummation of the proposed MediaNews Change in Control referenced in
the MNG Notice (the “Effective Date of the MNG Change in Control”).
     (b) Gannett Designated Newspapers. As used in this Agreement, “Gannett
Designated Newspapers” shall mean all of the assets used, held for use in,
located at the premises of, or shown on the financial statements of one or more
newspapers selected by Gannett, in its sole discretion, which are owned directly
or indirectly by the Partnership and are located in the same geographic region,
so long as the then total fair market value of the Gannett Designated Newspapers
reasonably approximates the then fair market value of Gannett’s Interest in the
Partnership. The Gannett Designated Newspapers shall include, but not be limited
to, all of the types of Gannett Assets and/or MediaNews Assets (in each case, as
defined in the Contribution Agreement), as the case may be, and the related
current liabilities, associated with any of such newspapers. If Gannett provides
the Gannett Notice in accordance with clause (a) of this Section 8.11, following
the Effective Date of the MNG Change in Control, Gannett and MediaNews shall
each have the option, exercisable in its sole discretion at any time after
December 25, 2012 by giving written notice to the other Partners (the
“Dissolution Notice”), to cause the Partnership to dissolve in accordance with
Section 8.11(c).

26



--------------------------------------------------------------------------------



 



Notwithstanding any provision of this Section 8.11 to the contrary, if the MNG
Notice is received by Gannett after December 25, 2012, the proposed MediaNews
Change in Control may be consummated after thirty (30) days following the date
of receipt by Gannett of the MNG Notice and (x) no change to the operation or
management of any of the Partnership’s newspapers and no amendment to this
Agreement shall be required pursuant to this Section 8.11, (y) following the
Effective Date of the MNG Change in Control, Gannett shall have the option,
exercisable in its sole discretion at any time thereafter, to cause the
immediate dissolution of the Partnership in accordance with Section 8.11(c), by
giving the Dissolution Notice to the other Partners, and (z) Gannett shall
specify the Gannett Designated Newspapers in such Dissolution Notice.
     (c) Dissolution of the Partnership. If Gannett or MediaNews exercises its
option to dissolve the Partnership in accordance with Section 8.11, a committee
of six (6) persons, three (3) of which are to be appointed by Gannett and three
(3) of which are to be appointed by MediaNews, pursuant to the procedures in
Section 8.1, which committee shall act only by unanimous consent (collectively,
the “Dissolution Committee”), shall serve as the liquidator of the Partnership
(instead of the Management Committee as otherwise set forth in Section 10.3) to
wind up the affairs of the Partnership pursuant to this Section 8.11. In
performing its duties as liquidator, the Dissolution Committee shall, unless
otherwise agreed to by the Partners, make an in kind distribution of the assets
of the Gannett Designated Newspapers to Gannett and an in kind distribution of
assets of the other newspapers owned directly or indirectly by the Partnership
to MediaNews. In liquidating the Partnership, the Dissolution Committee, in its
reasonable discretion, shall apply the assets of the Partnership as provided in
Sections 10.3(b) and (c), except that the Dissolution Committee may require
liabilities of the Partnership associated with a newspaper of the Partnership
that is distributed in kind to not be paid and instead to be assumed by the
Partner that is to receive the in kind distribution of such newspaper assets.
Any Partner receiving an in kind distribution of newspaper assets shall enter
into a reasonable and customary cross-indemnification agreement in favor of the
Partnership and the other Partner(s) with respect to the liabilities of the
newspaper that is distributed in kind, in form and substance reasonably
acceptable to the Dissolution Committee. The Dissolution Committee, in its
capacity as liquidator, (x) shall have the right to compel each Partner to
contribute an appropriate amount of cash to the Partnership to the extent
necessary to equalize the relative values of the newspaper assets to be
distributed in kind to the Partners, and /or (y) shall distribute an appropriate
amount of cash to address any differences in the relative values of assets
(taking into account any assumed liabilities) and cash distributed to the
Partners. Prior to making any liquidating distributions, the Dissolution
Committee shall furnish each of the Partners with a statement that shall set
forth the values of the assets and liabilities of the Partnership as of the date
of dissolution and as of the date of the planned liquidation, the share of each
Partner thereof and a description of the newspaper assets and/or cash that each
Partner is to receive as its liquidating distribution, the amount of cash (if
any) that is to be contributed by any Partner, and a reasonably detailed report
of the manner of disposition of the assets of the Partnership, and such
statement and report shall be final and binding on the Partners and the
Partnership. If, however, the Dissolution Committee is unable to agree upon the
terms of such statement and report within thirty (30) days after the date of the
Dissolution

27



--------------------------------------------------------------------------------



 



Notice, the fair market values of the assets of the Partnership shall be
determined consistent with the approach set forth in Section 9.5(f), and the
Dissolution Committee shall distribute the property and/or cash of the
Partnership in accordance with such determination of values. The unanimous
determination of the Dissolution Committee as to the value of each of the
Partnership’s assets, or the determination of the appraisers appointed pursuant
to Section 9.5(f), as applicable, shall conclusively establish the value of the
Partnership’s properties and shall be final and binding upon the Partners and
the Partnership. From and after the date of the Dissolution Notice, each of the
Partners and their Affiliates will, at their expense, (1) execute and deliver to
the other Partners and the Partnership such documents as the Dissolution
Committee may reasonably request in order to effect such dissolution and winding
up of the affairs of the Partnership; and (2) use all reasonable efforts to
obtain any third party consents or approvals (including, but not limited to,
approvals of governmental authorities) which may be necessary in connection with
the dissolution and winding up of the affairs of the Partnership.
ARTICLE IX
TRANSFER OF PARTNERSHIP INTERESTS;
ADDITIONAL AND SUBSTITUTE PARTNERS
     9.1 Prohibited Transfers. No Partner may Transfer its Interest or any part
thereof in any way whatsoever, and any such Transfer in violation of this
Article IX shall be null and void as against the Partnership, except as
otherwise permitted herein or provided by law, and the Transferring or
withdrawing Partners shall be liable to the Partnership and the other Partners
for all damages that they may sustain as a result of such attempted Transfer or
withdrawal.
     9.2 Permitted Transfers by Partners. No Partner may Transfer all or a
portion of its Interest unless all of the conditions set forth in Section 9.5
have been satisfied, in addition to each of the following conditions:
          (a) the Partner desiring to consummate such Transfer (the “Assigning
Partner”), and the prospective Transferee each execute, acknowledge and deliver
to all the other Partners such instruments of transfer and assignment with
respect to such Transfer and such other instruments as are reasonably
satisfactory in form and substance to all the Partners;
          (b) the Transfer will not violate any federal or state laws;
          (c) the Transfer will not cause any violation of or an event of
default under, or result in acceleration of any indebtedness under, any note,
mortgage, loan, or similar instrument or document to which the Partnership is a
party;
          (d) the Transfer will not cause a material adverse tax consequence to
the Partnership or any of the Partners including but not limited to any material
adverse

28



--------------------------------------------------------------------------------



 



tax consequence resulting, directly or indirectly, from the termination of the
Partnership under section 708 of the Code;
          (e) the Transfer will not cause the Partnership to be classified as an
entity other than a partnership for purposes of the Code; and
          (f) except for transfers of a Partner’s Interest to an Affiliate of
such Partner, any amendments to this Agreement required by or made a condition
by any Partner to its consent to the transfer, have been made.
     9.3 Substitute Partner. A Transferee of the whole or any part of an
Interest who satisfies all of the conditions referenced in Section 9.2 hereof
shall have the right to become a Partner in place of the Assigning Partner only
if all of the following conditions are satisfied:
          (a) the fully executed and acknowledged written instrument of
assignment that has been filed with the Partnership sets forth a statement of
the intention of the Assigning Partner that the Transferee become a Substitute
Partner in its place;
          (b) the Transferee executes, adopts and acknowledges this Agreement
(as it may be amended) and agrees to assume all the obligations of the Assigning
Partner; and
          (c) any costs of the Transfer incurred by the Partnership shall have
been reimbursed by the Assigning Partner or the Transferee to the Partnership.
     9.4 Involuntary Withdrawal by a Partner. With respect to the Transfer of a
Partner’s Interest due to bankruptcy, or other insolvency, involuntary
dissolution or liquidation, and any foreclosure (or other exercise of remedies
by a party holding a security interest in such Interest) (each, an “Involuntary
Transfer”), the Partner with respect to whom such event occurred shall forthwith
cease to be a Partner and shall have no rights or powers as a Partner except for
such rights as are specified pursuant to Articles III, IV and V and
Section 10.3(b) hereof.
     9.5 Right of First Refusal for Sale of Partnership Interests.
          (a) No Partner may voluntarily Transfer all or any part of its
Interest in the Partnership to any party (i) in any case prior to December 31,
2008 or (ii) after that date unless it has complied with the procedures of
Section 9.2 and first offers to sell such Interest to the other Partner(s)
pursuant to the terms of this Section 9.5; provided that this Section 9.5 shall
not be applicable with respect to a Transfer to an Affiliate of the transferring
Partner.
          (b) A Partner (the “Offering Partner”) who has received a firm,
written, bona fide offer from a third-party for its Interest (a “Third Party
Offer”) or who has

29



--------------------------------------------------------------------------------



 



otherwise determined to offer its Interest for sale shall, before offering such
Interest or agreeing to accept such offer for such Interest (in either case, the
“Offered Interest”), give written notice to the other Partners that are not
Affiliates of the Offering Partner (each an “Option Partner”) of such offer or
intent including, in the case of a Third Party Offer, a copy of such Third Party
Offer and a complete description thereof including, by way of example but not of
limitation, the nature and extent of such Third Party Offer, the purchase price
therein, the terms of payment and the time for performance.
          (c) Upon receiving the Offering Partner’s written notice pursuant to
Section 9.5(b), the Option Partner(s) shall have a period of thirty (30) days
following the date of receipt by the Option Partner of the Offering Partner’s
notice to elect to purchase the Offered Interest at the price determined in
accordance with Section 9.5(f). If an Option Partner desires to purchase the
Offered Interest it shall give written notice to the Offering Partner in the
manner set forth in Section 13.2 hereof within such 30-day period. To be
effective, this notice must be received by the Offering Partner within such
30-day period. In no event may the Option Partner(s) elect to acquire less than
all of the Offered Interest. To the extent there is more than one Option
Partner, the Option Partners accepting such offer shall be jointly and severally
liable to the Offering Partner to purchase all of the Offered Interest.
          (d) The closing of the sale and purchase of the Offered Interest shall
be promptly completed, but in any event, to the extent practicable, within
ninety (90) days after the receipt of the Option Partner(s)’ notice of
acceptance (or such later date as necessary to obtain any necessary regulatory
approvals). The Management Committee shall assist in coordinating the closing.
At the closing, the Offering Partner shall sell the Offered Interest, free and
clear of all liens and encumbrances, and execute and deliver such assignment(s)
and all other documents or other instruments of assignment or conveyance
necessary to effect and evidence the assignment. At the closing, the Option
Partner(s) shall deliver to the Offering Partner cash, a certified or official
bank check or shall pay by wire transfer of immediately available funds for the
applicable purchase price.
          (e) If the Option Partner(s) do not elect to purchase all of the
Offered Interest pursuant to this Section 9.5, then the Offering Partner shall
be free to sell, assign, transfer, pledge, encumber or otherwise dispose of the
Offered Interest pursuant to the Third Party Offer or, in the case of a
non-Third Party Offer, to any third party for an amount equal to Fair Market
Value of the Offered Interest, as hereunder determined, in either case, within
six month’s after the date of the Option Partner(s)’ notice of refusal or after
the expiration of the 30-day response period, whichever occurs first. For
purposes of this Section 9.5(e), a sale shall be deemed made when there is
executed a legally binding agreement between the Offering Partner and the
prospective purchaser, subject to no condition or contingency which permits the
prospective purchaser to terminate or cancel the agreement, except for the
default of the Offering Partner, and routine approvals or conditions. If a sale
within the meaning of this Section 9.5(e) is not made within such 6-month
period, then the Offered Interest shall remain subject to the restrictions of
this Agreement and must again be first offered to the Option Partner(s) if the
Offering Partner thereafter wishes to sell its Interest to a third party.

30



--------------------------------------------------------------------------------



 



          (f) (i) In the case of a Third Party Offer, if the consideration
offered by the prospective purchaser is offered in cash and/or a promissory note
or other similar instrument to be issued by the prospective purchaser, the price
shall be the price offered by such prospective purchaser. If (A) the
consideration offered by the prospective purchaser is offered in a form other
than cash and/or a promissory note or other similar instrument or (B) the
Offering Partner has not received a Third Party Offer, then in either case, the
price shall be the Fair Market Value of the Offered Interest, as defined below.
               (ii) For the purposes of this Agreement, “Fair Market Value of
the Offered Interest” shall be the amount that would be paid for the Offered
Interest in the Partnership as a going concern, on a consolidated basis, by a
willing buyer to a willing seller. The Offering Partner and the Option
Partner(s) may mutually agree as to the Fair Market Value of the Offered
Interest in question. If the Offering Partner and the Option Partner(s) are
unable to agree on the Fair Market Value of the Offered Interest within fifteen
(15) days after the Offering Partner’s written notice of the proposed sale, then
in such event Fair Market Value of the Offered Interest shall be determined
pursuant to Section 9.5(f)(iii) by two independent qualified appraisers, one to
be appointed by the Offering Partner and the other to be appointed by the Option
Partner(s).
               (iii) The two independent appraisers shall be appointed within
fifteen (15) days after receipt by the Option Partner(s) of the notice of
proposed sale. If either side fails to appoint an appraiser within such period,
then its right to do so shall lapse and the appraisal made by the one
independent appraiser who is timely appointed shall be the Fair Market Value of
the Offered Interest. If two appraisals are made, and if the two appraised
values differ by less than 15 percent, Fair Market Value of the Offered Interest
shall be the average of the two appraisals, and if the two appraised values
differ by more than 15 percent, the two appraisers shall jointly select a third
appraiser and, the Fair Market Value of the Offered Interest shall be the
average of the two of the three appraisals that are closest together in amount.
All appraisals shall be made within thirty (30) days of appointment of an
appraiser, and written notice of the results of such appraisals shall be given
to all parties within such 30-day period. The Fair Market Value of the Offered
Interest shall be determined based upon the value of the Partnership in its
entirety as a going concern, with the Offering Partner receiving a proportionate
part of such total value based upon its Percentage Interest. In making any
appraisal hereunder, all debts and liabilities shall be taken into account. Each
side shall pay the fees of the appraiser selected by them.
     9.6 Tag-Along Rights Regarding Sales of Partnership Interests.
          (a) Except for Transfers of a Partner’s Interest to an Affiliate of
such Partner and except following an Involuntary Transfer of a Partner’s
Interest, in any case where a Partner has declined to exercise its rights of
first refusal under Section 9.5, no Partner (the “Tag-Along Offeror”) shall,
individually or collectively, in any one transaction or series of transactions,
directly or indirectly, sell or otherwise dispose of its

31



--------------------------------------------------------------------------------



 



Interest, to any person (a “Third Party”) unless the terms and conditions of
such sale or other disposition to such Third Party shall include an offer to
each other Partner (each, a “Tag-Along Offeree”) to include, at the option of
each Tag-Along Offeree, in the sale or other disposition to the Third Party,
such Tag-Along Offeree’s Interest (the “Tag-Along Right”). Each Partner
proposing to effect such a sale or other disposition shall send a written notice
(the “Tag-Along Notice”) to each of the Tag-Along Offerees setting forth the
terms of the offer. At any time within 15 days after its receipt of the
Tag-Along Notice, each Tag-Along Offeree may exercise its Tag-Along Option by
furnishing written notice of such exercise (the “Tag-Along Exercise Notice”) to
the Tag-Along Offeror.
          (b) If the proposed sale or other disposition to the Third Party by
the Partner providing the Tag-Along Notice is consummated, each Tag-Along
Offeree shall have the right to sell such Third Party all of its Interest.
          (c) Each Partner participating in the sale or other disposition to the
Third Party shall have the right, in their sole discretion, at all times prior
to consummation of the proposed sale or other disposition giving rise to the
Tag-Along Right granted by this Section to abandon, rescind, annul, withdraw or
otherwise terminate such sale or other disposition as it relates to such
Partner’s Interest whereupon that Partner’s Tag-Along Rights in respect of such
sale or other disposition pursuant to this Section shall become null and void,
and neither the Tag-Along Offeror nor the Third Party shall have any liability
or obligations to the withdrawing Tag-Along Offeree with respect thereto by
virtue of such abandonment, rescission, annulment, withdrawal or termination.
          (d) The purchase of each Tag-Along Offeree’s Interest pursuant to this
Section shall be on the same terms and conditions, including but not limited to
the purchase price (as adjusted for any difference in size of the respective
Interest’s), as are applicable to the Partner giving the Tag-Along Notice, which
shall be stated in such Tag-Along Notice. In determining the purchase price of
any Interest under this Section, the aggregate purchase price of all Interests
being acquired by the Third Party shall be increased to the extent any of the
selling Partners shall receive additional compensation (A) for covenants not to
compete or (B) for services (such as pursuant to consulting agreements or
management agreements) which are in excess of the amounts which would be payable
for comparable services as a result of an arm’s-length transaction.
          (e) If, within 15 days after receipt of a Tag-Along Notice, any
Tag-Along Offeree has not delivered a Tag-Along Exercise Notice, such Tag-Along
Offeree will be deemed to have waived any and all of its rights with respect to
the sale or other disposition of Interests described in such Tag-Along Notice
and the other Partners shall have 135 days following the expiration of such
15-day period in which to consummate such sale or other disposition on terms not
more favorable to such other Partners than those described in the Tag-Along
Notice. If, at the end of 150 days following receipt of such Tag-Along Notice,
the sale or other disposition described therein has not been completed, then all
restrictions on sale or other disposition contained in this Agreement shall
again be in effect.

32



--------------------------------------------------------------------------------



 



     9.7 MediaNews Drag-Along Rights.
          (a) Subject to Section 8.10 hereof, if at any time after December 31,
2008, MediaNews receives a bona fide written offer to purchase all of the
Interests in the Partnership from an independent third party, in one transaction
or a series of transactions, and MediaNews determines to accept such offer,
then, notwithstanding any other provisions of this Agreement, at MediaNews’
election, all other Partners shall, subject to (b) below, be required to sell
their respective Interests on the same terms and conditions (except for
adjustments based upon the relative size of Percentage Interests) as have been
offered to MediaNews (the “MediaNews Drag-Along Rights”); provided that the
aggregate purchase price of all Interests being acquired by the Third Party
shall be increased to the extent any of the selling Partners shall receive
additional compensation (A) for covenants not to compete or (B) for services
(such as pursuant to consulting agreements or management agreements) which are
in excess of the amounts which would be payable for comparable services as a
result of an arm’s-length transaction; and further provided that all other
Partners receive fair market value (as determined in accordance with Section
9.5(f)) for their Interest.
          (b) Subject to Section 8.10 hereof, if MediaNews elects to exercise
its Drag-Along Rights, it shall provide written notice (the “Drag-Along Notice”)
to each other Partner of such election at least 60 days in advance of the
proposed closing date for such transaction, which notice shall describe the
terms and conditions of such offer and the proposed closing date. Such
Drag-Along Notice shall be deemed a Third Party Offer (as defined in Section
9.5(b) hereof) with respect to the Interest of MediaNews and shall be subject to
the right of first refusal of the other Partners that are not Affiliates of
MediaNews (each, an “Option Partner”) pursuant to Section 9.5 hereof. If the
Option Partner provides written notice to MediaNews of its election to purchase
the Offered Interest within thirty (30) days following the date of receipt by
the Option Partner of the Drag-Along Notice, the sale to the Option Partner
shall be completed in accordance with Section 9.5 hereof. If the Option Partner
fails to provide such notice within such 30-day period, then the Option Partner
shall be obligated to sell its entire Interest to the Third Party making such
offer on the terms set forth in the Drag-Along Notice. However, if the
transaction is not completed within 90 days after the giving of the Drag-Along
Notice, then any sale thereafter by MediaNews of its Interest with respect to
which it wishes to exercise its Drag-Along Rights shall require a new notice
under this Section 9.7(b).
     9.8 Admission of Additional Partners. A person shall become an Additional
Partner only if and when each of the following conditions is satisfied:
          (a) the Management Committee, unanimously and in its sole and absolute
discretion, determine the Additional Contribution Terms;

33



--------------------------------------------------------------------------------



 



          (b) the Partnership has complied with the terms of Section 3.1(b);
          (c) all of the Partners consent in writing to such admission, which
consent may be withheld by any such Partner in its sole and absolute discretion;
          (d) the Management Committee receives written instruments (including,
without limitation, such person’s consent to be bound by this Agreement (as it
may be amended) as an Additional Partner) that are in a form satisfactory to the
Management Committee (as determined in its sole and absolute discretion);
          (e) the Partnership has received such person’s Capital Contribution;
and,
          (f) any amendments to this Agreement required by or made a condition
by any Partner to its consent to the transfer, have been made.
     9.9 Acknowledgment of Pledge of Interests. Gannett hereby (i) acknowledges
that MediaNews’ Interest in the Partnership has been pledged as security under
an Amended and Restated Credit Agreement dated as of December 30, 2003, as
currently amended, among MediaNews Group, Inc., Bank of America, N.A., and other
banks, as amended, substituted, refinanced, renewed or replaced (without regard
to the amount of credit extended thereunder or the identity of the lenders or
agents with respect thereto) and (ii) without limitation of its rights under
Section 8.10, agrees that any foreclosure on such pledge shall not be deemed a
Transfer for purposes of Sections 9.3, 9.5, 9.6 and 9.7 (but shall be deemed an
Involuntary Transfer pursuant to Section 9.4).
     9.10 Rights of First Refusal with Respect to Certain Assets Offered to the
Partners. With respect to any offer or sale of substantially all of the assets,
properties and goodwill of: (a) any newspapers or related publications a
majority of the circulation of which occurs in the State of New Mexico, with the
exception of McKinley county, Bernalillo county, and Santa Fe county; (b) any
newspapers or related publications a majority of the circulation of which occurs
in the counties of Adams, Berks, Cumberland, Dauphin, Franklin, Lancaster,
Lebanon, Perry or York in the Commonwealth of Pennsylvania or in El Paso county,
Texas; or (c) any radio or television station licensed in Dona Ana, Otero, or
Eddy counties, New Mexico or the El Paso television DMA or the
Harrisburg-Lancaster-Lebanon-York television DMA that is made to either Gannett
or MediaNews or their respective Affiliates during the term of this Agreement
(other than offers which relate to assets, properties and goodwill which the
party receiving such offer is, as of the date of this Agreement, contractually
obligated to offer to a third person an equity interest therein, or other
investment opportunity with respect thereto), such party (the “Notifying Party”)
shall give prompt written notice of such offer to the other Partner. Should the
other Partner give written notice to the Notifying Party of its approval of the
negotiation for the acquisition of such assets, properties and goodwill by the
Partnership within 10 days of its receipt of the Notifying Party’s notice of the
offering of such assets, the Notifying Party shall not negotiate to acquire such
assets, properties and goodwill for its own account, and the Notifying Party
shall instead permit the

34



--------------------------------------------------------------------------------



 



Partnership to negotiate for the acquisition of such assets, properties and
goodwill from the seller of such assets. Should the other Partner fail to
provide the Notifying Party such written notice of approval, the Notifying Party
may proceed to acquire such assets, properties and goodwill for its own account
and ownership.
ARTICLE X
DISSOLUTION AND LIQUIDATION
     10.1 Dissolution.
          (a) The Partnership shall be dissolved upon the first to occur (each a
“Dissolution Event”):
               (i) December 31, 2053;
               (ii) At any time after December 25, 2012, the election by written
notice to the other Partners by one or more Partners (the “Electing Partner”) to
terminate the Partnership prior to December 31, 2053; provided, however, that
such right may be exercised at any time in connection with an Involuntary
Transfer of a Partner’s Interest or to the extent required to effect compliance
with the provisions of any indenture applicable to publicly held indebtedness of
a Partner; provided, further, that MediaNews shall not be entitled to make any
election to terminate the Partnership pursuant to this paragraph, or to cause or
permit any election that was previously made pursuant to this paragraph to be
continued, from and after the date of any MNG Notice, unless and until MNG has
confirmed in writing to Gannett that such MNG Notice has been revoked by MNG and
that the proposed transaction described in such MNG Notice will not be
consummated;
               (iii) Upon the election by Gannett or MediaNews to dissolve the
Partnership following a MediaNews Change of Control, as provided in Section 8.11
of this Agreement; or
               (iv) The occurrence of any other event specified under the
Delaware Uniform Partnership Law (6 Del. C. 1953, Section 1501 et seq.) as one
effecting such dissolution.
          (b) Notwithstanding the provisions of subsection (a)(ii) above, a
dissolution of the Partnership (other than a dissolution described in
Section 10.1(a)(iii) hereof) shall not occur if, within 10 business days of
receipt of the written notice described in subsection (a)(ii) above, the
Partners other than the Partner who is the Electing Partner provide written
notice to the Electing Partner of their election to continue the business of the
Partnership and of their undertaking to cause the Partnership to enter into a
contract to redeem all of the Interest in the Partnership of the Partner
electing to terminate the Partnership, in exchange for a distribution of cash
equal to the then-determined fair market value of such Interest (net of any
liabilities allocable to such Interest) plus the amounts described in the second
to last sentence of

35



--------------------------------------------------------------------------------



 



this subsection within 2 years of the date the fair market value of such
Interest is determined under this Section 10.1(b). Such fair market value shall
be determined in accordance with the procedures set forth in Section 9.5(a)
through (f) above, provided, however, that the period for negotiation between
the Partners set forth in Section 9.5(f)(ii) shall be 90 days. At the time such
fair market value is determined, the Interest of the Electing Partner in the
Partnership shall terminate and Electing Partner shall be treated as a “retiring
partner” for purposes of Code Section 736 and the payment described in this
Section 10.1(a) shall be treated as described in Code Section 736(b).
          (c) Upon the date of the determination of such fair market value, the
Electing Partner’s right to receive any distribution or allocation of Profits
from the Partnership under Section 4.2(b) shall convert automatically into a
first priority interest in the Profits of the Partnership equal to the product
of (x) the determined fair market value of such Interest and (y) LIBOR plus
(I) 1 percent for the first 6-month period following the date of determination
of the fair market value; (II) 2 percent for the seventh through ninth months
following the date of determination of the fair market value; (III) 3 percent
for the tenth through twelfth months following the date of determination of the
fair market value; (IV) 4 percent for the thirteenth through fifteenth months
following the date of determination of the fair market value; (V) 5 percent for
the sixteenth through eighteenth months following the date of determination of
the fair market value; (VI) 6 percent for the nineteenth through twenty-first
months following the date of determination of the fair market value; and
(VII) 7 percent for the twenty-second through twenty-fourth months following the
date of determination of the fair market value. The payments described in this
Section 10.1(c) shall be treated as distributions of partnership income as
described in Code Section 736(a).
     10.2 Election to Continue the Business. The Partnership shall also not be
dissolved pursuant to a Dissolution Event specified in Sections 10.1(a)(i) or
(iv) (except as otherwise provided in the Act), if, within 20 business days of
such Dissolution Event, all the remaining Partners unanimously agree in writing
to continue the business of the Partnership.
     10.3 Closing of Affairs.
          (a) In the event of the dissolution of the Partnership for any reason,
and in the absence of an election pursuant to Section 10.2 hereof to continue
the business of the Partnership, (i) the Management Committee or (ii) from the
date of any MNG Notice and continuing thereafter unless and until such MNG
Notice has been revoked in writing by MNG prior to the consummation of the
proposed transaction described in such MNG the Notice, the Dissolution
Committee, shall commence to close the affairs of the Partnership, to liquidate
or retain for distribution to the Partners its investments and to terminate the
Partnership, in each instance in such manner as the Management Committee or
Dissolution Committee (as the case may be) may reasonably determine to be
appropriate, provided, however, that (except as expressly provided in
Section 8.11 hereof in connection with a dissolution following a MediaNews
Change in Control) no distribution of any Partnership property shall be made to
any of

36



--------------------------------------------------------------------------------



 



the Partners (except for pro rata distributions) except upon the prior approval
of all of the Partners. Upon complete liquidation of the Partnership’s property
and compliance with the distribution provisions set forth in Section 10.3(b)
hereof, the Partnership shall cease to be such, and the Management Committee or
Dissolution Committee (as the case may be) shall cause to be executed,
acknowledged and filed all certificates necessary to terminate the Partnership.
          (b) In liquidating the Partnership, the assets of the Partnership
shall be applied to the extent permitted by the Act in the following order of
priority:
               (i) First, to pay the costs and expenses of the closing of the
affairs and liquidation of the Partnership;
               (ii) Second, to pay the matured debts and liabilities of the
Partnership;
               (iii) Third, to establish reserves adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Partnership, provided
that at the expiration of such period of time as the Management Committee or
Dissolution Committee (as the case may be) may deem advisable, the balance of
such reserves remaining after the payment of such contingencies or liabilities
shall be distributed as hereinafter provided;
               (iv) Fourth, to all Partners in proportion to each Partner’s
Percentage Interest in the Partnership, after taking appropriate account of, and
making appropriate adjustments for, (A) any Indebtedness then remaining
outstanding which is attributable to any Partnership assets previously
contributed by a particular partner, and (B) any portion of any required capital
contributions or accrued but unpaid interest described in either Section 3.1(b)
or 3.1(c) of this Agreement which then remains outstanding, (provided, however,
that to the extent that any Partner has a finally adjudicated indemnity
obligation to any other Partner, any distribution that would otherwise be
distributed to the Partner subject to such obligation shall be distributed to
the Partner(s) entitled to the benefit of the indemnity obligation to the extent
thereof).
          (c) No Partner shall have any obligation to restore a deficit balance
in its Capital Account.
ARTICLE XI
AMENDMENT TO AGREEMENT
     Amendments to this Agreement and to the Certificate of Formation of the
Partnership shall be approved in writing by all of the Partners. An amendment
shall become effective as of the date specified in the Partners’ approval or if
none is specified as of the date of such approval or as otherwise provided in
the Act.

37



--------------------------------------------------------------------------------



 



ARTICLE XII
INDEMNIFICATION
     12.1 General. From and after the Closing, the Partners shall indemnify each
other as provided in this Article XII. As used in this Agreement, the term
“Damages” shall mean all liabilities, demands, claims, actions or causes of
action, regulatory, legislative or judicial proceedings or investigations,
assessments, levies, losses (including, without limitation, any adverse tax
consequences to other parties arising directly or indirectly from a violation of
a covenant in this Agreement by a party and reduction in profits and diminution
in the value of an interest in the Partnership), fines, deficiencies, interest,
penalties, damages, judgments, costs and expenses, including, without
limitation: reasonable attorneys’, accountants’, investigators’, and experts’
fees and expenses sustained or incurred in connection with the defense or
investigation of any such claim.
     12.2 Indemnification Obligations. Notwithstanding any other provision of
this Agreement, each party (an “Indemnifying Party”) shall defend, indemnify,
save and keep harmless the other Partners, their Affiliates, the Partnership,
York LLC and their respective successors and permitted assigns (collectively,
the “Indemnified Parties”) against and from any and all Damages sustained or
incurred by any of them resulting from or arising out of or by virtue of:
          (a) any breach of any representation or warranty made by the
Indemnifying Party in this Agreement;
          (b) any breach by the Indemnifying Party of, or failure by the
Indemnifying Party to comply with, any of its covenants or obligations under
this Agreement (including, without limitation, their obligations under this
Article XII); or
          (c) any indemnification obligation of such party or any Affiliate
thereof arising under the provisions of Article X of the Contribution Agreement.
     Except as provided in the succeeding two paragraphs of this Section 12.2,
any indemnification obligation arising under this Article XII and/or Article X
of the Contribution Agreement shall be discharged by a capital contribution by
the Partner owing such obligation to the Partnership in the amount of the
Damages relating thereto. Any payment by the Partnership of Damages to which an
indemnification obligation relates shall be charged as a distribution to the
Indemnifying Partner and taken into account for purposes of current and future
distributions made by the Partnership pursuant to Section 5.1. In addition, no
item of Partnership property shall be revalued to reflect such indemnification
payment. From the date of determination of such obligation (which shall be the
date agreed by the parties or the date of a final binding determination by a
mediator or the date of a final, non-appealable determination by a court of
competent jurisdiction, as applicable) and until such obligation (and all
accrued interest, if any, with respect thereto) has been paid in full in cash or
other immediately available funds, all cash distributions to which a Partner
shall otherwise be entitled to

38



--------------------------------------------------------------------------------



 



receive pursuant to Section 5.1(a) hereof, shall instead be retained by the
Partnership and credited to the discharge of the obligation to make such capital
contribution and to pay accrued but unpaid interest as provided in
Section 3.1(c) hereof.
     Notwithstanding any other provision of this Agreement to the contrary, in
the event any indemnification obligation arises under Section 10.6 of the
Contribution Agreement and Gannett reasonably determines that such claim is
likely to result in Damages which would impact more than one fiscal year of the
Partnership (each, a “York Indemnity Claim”), Gannett shall have the option to
invoke the remedy described in this paragraph with respect to such York
Indemnity Claim in lieu of the remedies described in the immediately preceding
paragraph of this Section. Such option may be exercised by Gannett, in its sole
discretion, by providing written notice to the Partnership and MediaNews (each,
a “Gannett Claim Notice”), within thirty (30) days of any such determination,
which sets forth with reasonable specificity the basis for the claim for
indemnification, the nature of the claim and the basis and methodology for
calculating the amount of the proposed reduction in the MediaNews Percentage
Interest and the proportionate increase in the Gannett Percentage Interest as a
result of such York Indemnity Claim. The parties agree that of MediaNews’ 59.36%
Percentage Interest, a 29.50% Percentage Interest shall be treated by the
parties as being attributable to the contribution of the York Partnership
Interest to the Partnership pursuant to Section 2.5(a) of the Contribution
Agreement. With respect to any York Indemnity Claim subject to a Gannett Claim
Notice, the parties agree that MediaNews’ Percentage Interest shall be adjusted
to the following percentage: (I) the sum of (a) the excess of 59.36 over 29.50
plus (b) the product of 29.50 times a fraction, the numerator of which is the
fair market value of the York Partnership Interest on the date of the Gannett
Claim Notice (taking into account all Damages resulting from or arising out of
or by virtue of such York Indemnity Claim, including, but not limited to, the
adverse effect, on a present value basis, of any changes which impact the
subsequent business or operations of the York Limited Partnership) and the
denominator of which is the fair market value of the York Partnership Interest
immediately prior to the date that such indemnification obligation first arose
(for purposes of clarification, this fraction cannot be greater than 1), divided
by (II) 100 plus the amount described in (I)(b) above minus 29.50.
     If MediaNews objects to the proposed reduction in the MediaNews Percentage
Interest set forth in the Gannett Claim Notice, MediaNews shall notify Gannett
in writing of the basis for its objection within fifteen (15) business days
after receipt of the Gannett Claim Notice and, pursuant to the procedures set
forth in Section 13.1 hereof (except that no further written notice of the
matter in dispute shall be required), the parties shall attempt to agree upon
the fair market values of the York Partnership Interests for purposes of the
applicable fraction set forth above. If the parties are unable to agree on the
fair market values of the York Partnership Interest pursuant to Section 13.1,
then MediaNews shall select an independent qualified appraiser (with the
concurrence of Gannett, which concurrence shall not be unreasonably withheld) to
determine the fair market values of the York Partnership Interests for purposes
of the applicable fraction set forth above, and the parties shall abide by the
conclusions of such appraiser which

39



--------------------------------------------------------------------------------



 



shall be final and binding upon the parties. The Partnership shall pay the fees
of any such appraiser. Any indemnification obligation with respect to a York
Indemnification Claim subject to a Gannett Claim Notice shall be discharged upon
a reduction in the MediaNews Percentage Interest and proportionate increase in
the Gannett Percentage Interest pursuant to this paragraph, and such discharge
shall be effective as of the date of the applicable Gannett Claim Notice.
Notwithstanding the preceding sentence, from and after the date of any Gannett
Claim Notice, unless otherwise agreed by the parties, all cash distributions to
which MediaNews shall otherwise be entitled to receive pursuant to
Section 5.1(a) hereof shall continue to be distributed to MediaNews until
(i) MediaNews has made an additional capital contribution to the Partnership
pursuant to the next paragraph of this Section or (ii) MediaNews has failed to
exercise its option to make an additional capital contribution to the
Partnership within the 30-day period referenced in the next paragraph of this
Section, in either of which events, any future distributions to which MediaNews
would otherwise be entitled to receive pursuant to Section 5.1(a) hereof shall
be equitably adjusted (including accrued interest at a rate of 5% per annum),
retroactive to the date of the Gannett Claim Notice, to take into account the
period during which the MediaNews Percentage Interest was reduced from and after
the date of the Gannett Claim Notice.
     If, as a consequence of Gannett’s invoking the remedy described in the
preceding two paragraphs of this Section, the Percentage Interest of MNG and its
Affiliates would be decreased to less than 51%, MediaNews shall have the option,
exercisable by written notice to Gannett within 30 days of a final determination
of the amount by which MediaNews’ Percentage Interest is to decrease pursuant to
the preceding two paragraphs, to contribute to the Partnership additional
newspapers, mastheads or related assets owned by it, provided that any such
proposed additional capital contribution shall be subject to Gannett’s
reasonable concurrence, which such concurrence shall not be unreasonably
withheld; and provided, further, that no such proposed additional capital
contribution shall cause Gannett’s Percentage Interest to be decreased to a
level of less than 90% of the Gannett Percentage Interest which was in effect
immediately prior to the date of the Gannett Claim Notice which gave rise to
such reduction in MediaNews’ Percentage Interest, without obtaining the prior
written consent of Gannett, which may be withheld in Gannett’s sole discretion.
Upon receipt by the Partnership of an additional capital contribution pursuant
to this paragraph, the Capital Account and Percentage Interest of the
contributing Partner(s) will be adjusted upward to reflect the fair market value
of such contribution (determined in accordance with the procedures set forth in
Section 9.5(f)) and, subject to the terms of the immediately preceding sentence,
the Percentage Interest of the other Partner(s) will be adjusted downward
proportionately to reflect the increase in the contributing Partner’s Percentage
Interest.
     12.3 Exclusive Remedy. The sole and exclusive remedy of Indemnified Parties
with respect to any and all claims relating to the subject matter of this
Agreement shall be pursuant to the indemnification provisions set forth in this
Article XII and the Contribution Agreement.

40



--------------------------------------------------------------------------------



 



     12.4 Third Party Claims. Promptly following the receipt of notice of any
claim for Damages or for equitable relief which are asserted or threatened by a
party other than the parties hereto, their successors or permitted assigns (a
“Third Party Claim”), the party receiving the notice of the Third Party Claim
shall (a) notify the other Partners in writing in accordance with Section 13.2
hereof of its existence setting forth with reasonable specificity the facts and
circumstances of which such party has received notice and (b) if the party
giving such notice is an Indemnified Party, specifying the basis hereunder upon
which the Indemnified Party’s claim for indemnification is asserted. No failure
to give notice of a claim shall affect the indemnification obligations of the
Indemnifying Party hereunder, except to the extent that the Indemnifying Party
can demonstrate that such failure materially prejudiced such Indemnifying
Party’s ability to successfully defend the matter giving rise to the claim. The
Indemnified Party shall tender the defense of a Third Party Claim to the
Indemnifying Party.
     The Indemnified Party shall not have the right to defend or settle such
Third Party Claim. The Indemnified Party shall have the right to be represented
by counsel at its own expense in any such contest, defense, litigation or
settlement conducted by the Indemnifying Party; provided, however, that with
respect to any claim under Section 10.6 of the Contribution Agreement, the
Indemnifying Party shall be solely responsible for the fees and expenses of
outside counsel retained by the Indemnified Party to represent the Indemnified
Party in any such contest, defense, litigation or settlement. The Indemnifying
Party shall lose its right to defend and settle the Third Party Claim if it
shall fail to diligently contest the Third Party Claim. So long as the
Indemnifying Party has not lost its right and/or obligation to defend and settle
as herein provided, the Indemnifying Party shall have the right to contest,
defend and litigate the Third Party Claim and shall have the right, in its
discretion exercised in good faith, and upon the advice of counsel, to settle
any such matter, either before or after the initiation of litigation, at such
time and upon such terms as it deems fair and reasonable; provided that in any
event the Indemnifying Party shall consult with the Indemnified Party with
respect to settling such matter which decision shall be made by mutual agreement
of the Indemnifying Party and the Indemnified Party, not to be unreasonably
withheld by either. All expenses (including without limitation attorneys’ fees)
incurred by the Indemnifying Party in connection with the foregoing shall be
paid by the Indemnifying Party. Notwithstanding the foregoing, in connection
with any settlement negotiated by an Indemnifying Party, no Indemnified Party
shall be required by an Indemnifying Party to (w) enter into any settlement that
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to the Indemnified Party of a release from all liability in respect
of such claim or litigation, (x) enter into any settlement that attributes by
its terms liability to the Indemnified Party, (y) consent to the entry of any
judgment that does not include as a term thereof a full dismissal of the
litigation or proceeding with prejudice or (z) enter into any settlement which
would, or could reasonably be expected to, result in or relate to either a
material nonmonetary obligation or restriction of any kind whatsoever being
imposed upon the Indemnified Party or Damages other than Damages which are
indemnifiable under this Article XII; provided, however, that the Indemnifying
Party may enter into the settlements described in (w) and (y) above if (1) such
settlement is not in any way materially damaging or harmful to the

41



--------------------------------------------------------------------------------



 



Partnership’s business or the Indemnified Parties, as the case may be, and
(2) the Indemnifying Party agrees to remain liable to the Indemnified Party for
indemnification with respect to such claim indefinitely thereafter. No failure
by an Indemnifying Party to acknowledge in writing its indemnification
obligations under this Article XII shall relieve it of such obligations to the
extent they exist. If an Indemnified Party is entitled to indemnification
against a Third Party Claim, and the Indemnifying Party fails to accept the
defense of a Third Party Claim tendered pursuant to this Section 12.4, the
Indemnifying Party shall lose its right to contest, defend, litigate and settle
such a Third Party Claim; provided that the Indemnifying Party shall be entitled
to participate, at its expense, with counsel of its choice, and any settlement
shall be approved by the Indemnifying Party, such approval not to be
unreasonably withheld, the Indemnified Party shall have the right, without
prejudice to its right of indemnification hereunder, in its discretion exercised
in good faith and upon the advice of counsel, to contest, defend and litigate
such Third Party Claim, and subject to the preceding sentence may settle such
Third Party Claim, either before or after the initiation of litigation. If,
pursuant to this Section 12.4, the Indemnified Party so defends or (except as
hereinafter provided) settles a Third Party Claim, for which it is entitled to
indemnification hereunder, as hereinabove provided, the Indemnified Party shall
be reimbursed by the Indemnifying Party for the reasonable attorneys’ fees and
other expenses of defending the Third Party Claim which is incurred from time to
time, forthwith following the presentation to the Indemnifying Party of itemized
bills for said attorneys’ fees and other expenses.
     12.5 Other Indemnification Claims. The Indemnified Party shall give the
Indemnifying Party prompt notice of any Indemnification Claim (other than a
Third Party Claim) specifying the basis hereunder upon which the Indemnified
Party’s claim for indemnification is asserted. No failure to give notice of a
claim shall affect the indemnification obligations of the Indemnifying Party
hereunder, except to the extent that the Indemnifying Party can demonstrate that
such failure materially prejudiced such Indemnifying Party’s ability to
successfully defend or otherwise respond to the matter giving rise to the claim.
In respect of any Indemnification Claim other than a Third Party Claim, the
Partnership shall provide the Indemnifying Party with the opportunity and all
appropriate access to the applicable facilities, personnel, books and records
necessary to respond to such Indemnification Claim.

42



--------------------------------------------------------------------------------



 



ARTICLE XIII
GENERAL PROVISIONS
     13.1 Mediation. Each Partner agrees that, in the event of any dispute among
such Partners regarding the interpretation or application of any provision of
this Agreement other than with respect to a potential reduction in the
Percentage Interest of MNG and its Affiliates pursuant to the procedures set
forth in Section 12.2 of this Agreement (including any dispute regarding the
operation of the Partnership that cannot be resolved by the procedures created
by the provisions of this Agreement), it will follow the following procedures:
          (a) it will give each other Partner written notice of the matter in
dispute;
          (b) it will negotiate reasonably and in good faith with the other
Partners in order to resolve such dispute for a period of not less than fifteen
(15) business days following receipt of the notice in (a);
          (c) if the dispute has not been resolved by negotiation pursuant to
(b), it will cooperate with the other Partners to submit the dispute to an
independent mediator (to be selected by the unanimous consent of the Partners,
which shall only be withheld on the basis of good faith concerns about the
independence or adequacy of expertise of the proposed mediator) who shall have
ten (10) business days after the matter is fully submitted to him or her to
propose a settlement of the dispute;
          (d) if any Partner refuses, in its sole and unreviewable discretion to
accept the proposed resolution of the mediator, it shall give prompt written
notice of such refusal to the other Partners and, at any time following receipt
of any such notice, any Partner shall be free to pursue any legal, equitable or
other remedies available to it regarding the matter in dispute.
     Notwithstanding the foregoing, no Partner shall be required to pursue the
notice, negotiation or mediation steps set forth above if it determines,
reasonably and in good faith, the delay involved in such procedure would cause
irreparable, material harm to it or its interest in the Partnership.
     13.2 Notices. Unless otherwise specifically provided in this Agreement, all
notices and other communications required or permitted to be given hereunder
shall be in writing, directed or addressed to the respective addresses set forth
in Schedule 13.2 attached hereto, and shall be either (i) delivered by hand,
(ii) delivered by a nationally recognized commercial overnight delivery service,
(iii) mailed postage prepaid by registered or certified mail, or
(iv) transmitted by facsimile, with receipt confirmed. Such notices shall be
effective: (a) in the case of hand deliveries when received; (b) in the case of
an overnight delivery service, when received in accordance with the records of
such delivery service; (c) in the case of registered or certified mail, upon the
date received by the addressee as determined by the U.S. Postal Service; and
(d) in the case of facsimile notices, when electronic indication of receipt is
received. Any party

43



--------------------------------------------------------------------------------



 



may change its address and facsimile number by written notice to the other
parties given in accordance with this Section 13.2.
     13.3 Confidentiality. Each of the Partners agrees that, except as required
by law, legal process, government regulators, or as reasonably necessary for
performance of its obligations or enforcement of its rights under this
Agreement, without the prior written consent of the other Partners, it will
treat and hold as confidential (and not disclose or provide access to any person
other than such Partner’s attorneys or accountants) and it will cause its
Affiliates, officers, managers, partners, employees and agents to treat and hold
as confidential (and not divulge or provide access to any person) all
information relating to (i) the business of the Partnership and (ii) any
patents, inventions, designs, know-how, trade secrets or other intellectual
property relating to the Partnership, in each case excluding (A) information in
the public domain when received by such Partner or thereafter in the public
domain through sources other than such Partner, (B) information lawfully
received by such Partner from a third party not subject to a confidentiality
obligation and (C) information developed independently by such Partner. The
obligations of the Partners hereunder shall not apply to the extent that the
disclosure of information otherwise determined to be confidential is required by
applicable law, provided, however, that prior to disclosing such confidential
information to any party other than a governmental agency exercising its
ordinary regulatory oversight of a Partner, a Partner shall notify the
Partnership thereof, which notice shall include the basis upon which such
Partner believes the information is required to be disclosed. This Section 13.3
shall survive for a period of four years with respect to any Partner that
withdraws from the Partnership and, with respect to any dissolution or
termination of the Partnership pursuant to Article X hereof, for a period of
time agreed by the all of Partners.
     13.4 Entire Agreement, Etc. This Agreement, together with the Contribution
Agreement, constitutes the entire agreement among all of the parties hereto
relating to the subject matter hereof and supersedes all prior contracts,
agreements and understandings among all of them. No course of prior dealings
among all of the parties shall be relevant to supplement or explain any term
used in the Agreement. Acceptance or acquiescence in a course of performance
rendered under this Agreement shall not be relevant to determine the meaning of
this Agreement even though the accepting or the acquiescing party has knowledge
of the nature of the performance and an opportunity for objection. All waivers,
amendments and modifications of this Agreement must be in writing, executed by a
duly authorized officer of the party against whom enforcement of any waiver,
modification or consent is sought. No waiver of any terms or conditions of this
Agreement in one instance shall operate as a waiver of any other term or
condition or as a waiver in any other instance.
     13.5 Construction Principles. As used in this Agreement words in any gender
shall be deemed to include all other genders. The singular shall be deemed to
include the plural and vice versa. The captions and article and section headings
in this Agreement are inserted for convenience of reference only and are not
intended to have significance for the interpretation of or construction of the
provisions of this Agreement.

44



--------------------------------------------------------------------------------



 



     13.6 Counterparts. This Agreement may be executed in two or more
counterparts by the parties hereto, each of which when so executed will be an
original, but all of which together will constitute one and the same instrument.
     13.7 Severability. If any provision of this Agreement is held to be invalid
or unenforceable for any reason, such provision shall be ineffective to the
extent of such invalidity or unenforceability; provided, however, that the
remaining provisions will continue in full force without being impaired or
invalidated in any way unless such invalid or unenforceable provision or clause
shall be so significant as to materially affect the parties’ expectations
regarding this Agreement. Otherwise, the parties hereto agree to replace any
invalid or unenforceable provision with a valid provision which most closely
approximates the intent and economic effect of the invalid or unenforceable
provision.
     13.8 Expenses. The Initial Partners each agree to bear their own costs for
all matters involved in the negotiation, execution and performance of this
Agreement and related transactions unless otherwise specified herein.
     13.9 Governing Law and Venue. The validity and construction of this
Agreement shall be governed by the internal laws (and not the principles of
conflict of laws) of the State of Delaware. Subject to the provisions of this
Agreement with respect to the resolution by the parties hereto of disputes
hereunder pursuant to the mediation provisions herein set forth, any legal
action or proceeding with respect to this Agreement may be brought in the courts
of the State of Delaware and, by execution and delivery of this Agreement, each
of the parties hereto hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each of
the parties hereto hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement of this
Agreement, that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in said courts or that this
Agreement may not be enforced in or by said courts or that its property is
exempt or immune from execution, that the suit, action or proceeding is brought
in an inconvenient forum, that the venue of the suit, action or proceeding is
improper or (provided that process shall be served in any manner referred to in
the following sentence) that service of process upon such party is ineffective.
Each of the parties hereto agrees that service of process in any such action,
suit or proceeding against it with respect to this Agreement may be made upon it
in any manner permitted by the laws of the State of Delaware or the federal laws
of the United States or as follows: (i) by personal service or by certified or
registered mail to the party’s designated agent for such service in such state,
or (ii) by certified or registered mail to the party at its address set forth in
Schedule 13.2 herein. Service of process in any manner referred to in the
preceding sentence shall be deemed, in every respect, effective service of
process upon such party.
     13.10 Binding Effect. Subject to the provisions of this Agreement relating
to transferability, this Agreement shall be binding upon, and inure to the
benefit of, the Partners and their respective permitted distributees, heirs,
successors and assigns.

45



--------------------------------------------------------------------------------



 



     13.11 Additional Documents and Acts. Each Partner agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions, and conditions of this Agreement and of the
transactions contemplated hereby.
     13.12 No Third Party Beneficiary. This Agreement is made solely for the
benefit of the parties hereto and their permitted distributees, heirs,
successors and assigns and no other person shall have any rights, interest, or
claims hereunder or otherwise be entitled to any benefits under or on account of
this Agreement as a third party beneficiary or otherwise.
     13.13 Waiver of Jury Trial. Each of the parties hereto hereby waives trial
by jury in any action, proceeding or counterclaim brought by or against it on
any matters whatsoever arising out of or in any way connected with this
Agreement.
[Balance of Page Left Intentionally Blank]

46



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Partner has duly executed this Amended and Restated
Partnership Agreement as of the date set forth above.

                  Gannett Texas L.P.
 
           
 
  By:   Gannett Satellite Information Network, Inc.    
 
      Its General Partner    
 
           
 
  By:   /s/ Daniel S. Ehrman, Jr.    
 
           
 
      Daniel S. Ehrman, Jr.    
 
      Authorized Representative    
 
                TNP Publishing, LLC  
 
  By:   /s/ Ronald A. Mayo    
 
           
 
      Ronald A. Mayo    
 
      Vice President and Chief Financial Officer    

     
 
  Solely for purposes of the covenant in Section 8.6 above:

            Northwest New Mexico Publishing Company (successor to Pennsylvania
Newspapers Publishing Inc.)  
 
By:   /s/ Ronald A. Mayo
 
       
 
      Ronald A. Mayo
 
      Vice President and Chief Financial Officer

47



--------------------------------------------------------------------------------



 



Schedule 13.2
Addresses for Notices
Gannett
Gannett Texas L.P.
c/o Gannett Co., Inc.
7950 Jones Branch Drive
McLean, VA 22107
Attn: Daniel S. Ehrman, Jr.
Fax No.: (703) 854-2042
with a copy to:
Gannett Co., Inc.
7950 Jones Branch Drive
McLean, VA 22107
Attn: Thomas L. Chapple, Esq.
Fax No.: (703) 854-2035
MediaNews
TNP Publishing, LLC
c/o MediaNews Group, Inc.
1560 Broadway, Suite 2100
Denver, CO 80202
Attn: Joseph J. Lodovic, IV, President
Fax No.: (303) 894-9327
with a copy to:
Howell E. Begle, Jr. and James Modlin
Hughes Hubbard & Reed LLP
1775 I Street, NW, Suite 600
Washington, DC 20006
Fax No.: (202) 721-4646

48